                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND



JENNELL BLACK, individually and
as Personal Representative of the
ESTATE OF ANTON BLACK
27999 Old Morgnec Road
Chestertown, MD 21620

ANTONE BLACK, individually and
as Personal Representative of the
ESTATE OF ANTON BLACK
27999 Old Morgnec Road
Chestertown, MD 21620
                                            Civil Action No.: 1:20-cv-03644-CCB
KATYRA BOYCE, as mother and
next friend of W. B.                        JURY TRIAL DEMANDED
201 Church Street
P.O. Box 201
Greensboro, MD 21639

and

COALITION FOR JUSTICE FOR
ANTON BLACK,
1712 Blue Heron Drive
Denton, MD 21229

                   Plaintiffs,

v.

THOMAS WEBSTER IV, in his individual
capacity as a former
Greensboro Police Officer,
493 Amsterdam Road
Felton, DE 19943

MICHAEL PETYO, in his individual capacity
as former Greensboro Police Chief,
390 Ashland Avenue
Camden Wyoming, DE 19934

GARY MANOS, in his individual capacity as
former Chief of the Ridgley Police Department
900 Abruzzi Drive
Apartment 105
Chester Md 21619

DENNIS LANNON, individually,
and in his official capacity as an
officer of the Centreville Police Department,
101 Lawyer's Row
Centreville, MD 21617

JEANNETTE L. CLEVELAND f/k/a
JEANNETTE L. DELUDE in her individual
capacity as former Greensboro Town Manager,
3390 Starboard Street
Greenbackville, VA 23356

TOWN OF GREENSBORO
113 South Main Street
P.O. Box 340
Greensboro, MD 21639

SERVE ON:
KEVIN REICHART, Mayor
113 South Main Street
P.O. Box 340
Greensboro, MD 21639

TOWN OF RIDGELY
2 Central Avenue
Ridgely, MD 21660

SERVE ON:
ANTHONY CASEY, Commissioner
2 Central Avenue
Ridgely, MD 21660

TOWN OF CENTREVILLE
101 Lawyer's Row
Centreville, MD 21617

SERVE ON:
STEVEN WALLS, Town Manager
101 Lawyer's Row
Centreville, MD 21617

                                                2
RUSSELL ALEXANDER, individually,
and in his official capacity as
Assistant Medical Examiner for the
State of Maryland,
900 West Baltimore Street
Baltimore, MD 21223

VICTOR W. WEEDN, in his official
capacity as Chief Medical Examiner for the
State of Maryland,
900 West Baltimore Street
Baltimore, MD 21223

DAVID FOWLER, in his individual capacity as
former Chief Medical Examiner for the
State of Maryland,
224 West 30th Street, Ste. 806
New York, NY 10001

STATE OF MARYLAND
Office of the Medical Examiner
900 West Baltimore Street
Baltimore, MD 21223

                     Defendants.


                       COMPLAINT AND ELECTION OF JURY TRIAL

         Plaintiffs Jennell Black, individually and as Personal Representative of the Estate of

  Anton Black; Antone Black, individually and as Personal Representative of the Estate of Anton

  Black; Katyra Boyce, as mother and next friend of W.B. (together, “Family Plaintiffs”); and the

  Coalition for Justice for Anton Black (collectively “Plaintiffs”), by and through undersigned

  counsel, bring this civil action against Defendants State of Maryland; the Town of Greensboro;

  the Town of Ridgley; the Town of Centreville; former Greensboro police officer Thomas

  Webster IV, individually; former Greensboro Police Chief Michael Petyo, individually; former

  Greensboro town manager Jeanette Cleveland, individually; former Ridgley Police Chief Gary

  Manos, individually; Dennis Lannon, individually and in his official capacity as an officer of the

                                                      3
  Centreville Police Department; Victor W. Weedn, in his official capacity as Chief Medical

  Examiner for the State of Maryland; David Fowler, in his individual capacity; and Russell

  Alexander, individually and in his official capacity as Assistant Medical Examiner for the State

  of Maryland, (collectively “Defendants”), and for cause state:

                                         INTRODUCTION

       1. Two years before George Floyd died after being restrained and pinned down by police,

19-year-old Anton Black (“Anton” or “Decedent”) was killed by three white law enforcement

officials and a white civilian in a chillingly similar manner on Maryland’s Eastern Shore. This

lawsuit arises from the wrongful death of Anton Black at the hands of officers from three different

police departments on September 15, 2018, and the ensuing efforts by public officials to protect the

officers involved from the consequences of their excessive use of force against a Black teenager.

       2. On September 15, 2018, Thomas Webster IV, an officer hired by Defendants Michael

Petyo and Jeannette Cleveland, and employed by the Greensboro Police Department (hereafter

“Greensboro”), despite a documented history of violence and excessive force against Black

residents, confronted Anton while he was in the midst of a mental health crisis. Officer Webster

(“Webster”) was aware that Anton was a high school athlete experiencing mental health issues.

However, instead of attempting to help Anton, Webster, joined with Chief Gary Manos of the

Ridgley Police Department and Officer Dennis Lannon of the Centreville Police Department, as

well as a random white bystander dressed in racist attire who Webster deputized, and together

chased Anton to his home, where Webster smashed a car window near his head, fired a TASER at

him, and then the group forced him to the ground, pinning his slight frame beneath the collective

weight of their bodies. While immobilized in a face-down position on the ground with Chief

Manos’ body and weight upon his back and the other officers and a civilian assisting in holding him

                                                      4
down, Anton’s pulmonary ventilation was compromised, resulting in cardiac stress. Even after

Anton was handcuffed, the officers ignored the danger they were causing and kept Anton in a prone

restraint for approximately six minutes as he struggled to breathe, lost consciousness and suffered

cardiac arrest. Anton, 19, while handcuffed and terrified, died from positional asphyxia as a direct

and proximate result of the officers’ excessive force and racial bias, as well as the Town of

Greensboro and Defendant Petyo and Cleveland’s deliberate, reckless hiring and fraudulent efforts

to certify an officer with a proclivity for racial discrimination and violence against Black civilians;

prompting the State of Maryland’s wrongful certification of an officer who had neither the character

nor the temperament for employment as a police officer; the failure of all three towns to adequately

screen, train, supervise and discipline their officers; Officer Webster’s unjustified, unconscionable,

and racially discriminatory escalation of a mental health crisis into a fatal confrontation; and the

excessive force used by the officers, specifically including Chief Manos. Sadly, Anton’s mother

witnessed her son’s tragic death on the front porch of her home.

       3. Even as he died, officers began developing the false story they would use to defend their

actions—falsely claiming that Anton was high on marijuana laced with another drug and exhibiting

“superhuman” strength. This was the story the officers fed to the Maryland State Police, the state

agency charged with investigating Anton’s death, which used its authority to hunt for evidence to

smear Anton and justify his killing by police. In the weeks and months that followed, Anton’s

family and Plaintiff Coalition for Justice for Anton Black were forced to battle public officials to

gain basic access to the body camera footage of his death and to the autopsy findings—which were




                                                        5
not released until Maryland Governor Larry Hogan personally intervened.1 Meanwhile, the State of

Maryland, through a Maryland State Police (“MSP”) “investigation” and with the Office of the

Medical Examiner (“ME”), collaborated with the officers who killed Anton to absolve the officers

and the State government of responsibility. As the false story of laced drug use and abnormal

strength spread throughout the media, the ME sat idle and silent with full knowledge that

toxicology reports contradicted those claims. When the State finally released its autopsy findings,

officials outrageously contended that Anton’s bipolar disorder was a contributing cause of death, as

opposed to the law enforcement officers’ brutal actions in chasing, tasing, and forcibly pinning

Anton down in a prone position with their weight for six minutes until he lost consciousness and

stopped breathing. Both the ME’s obfuscation of the obvious cause of death – prolonged restraint

that prevented Anton from breathing – as well as the MSP report downplaying the role of police in

Anton’s killing, were used to justify the State’s Attorney’s decision not to pursue criminal charges

against the officers and to decline to convene a grand jury. As a result, Defendants collectively

have escaped responsibility for Anton’s death, misrepresenting his killing as an “accident” for

which no person or entity is accountable.

                                    JURISDICTION AND VENUE

       4. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, as it is a civil

action brought under the United States Constitution and federal laws. The Court has supplemental

jurisdiction over Plaintiffs’ state-law claims pursuant to 28 U.S.C. § 1367 because those claims

form part of the same case or controversy as Plaintiffs’ claims under federal law.




          1
                L. Broadwater, “Anton Black case: Maryland Governor Larry Hogan wants answers about teen’s
  death in police custody on Eastern Shore,” Baltimore Sun, Jan. 22, 2019, available at
  https://www.baltimoresun.com/news/crime/bs-md-hogan-anton-black-20190121-story.html

                                                         6
       5. Venue is properly in this District pursuant to 28 U.S.C. § 1391 because all the events

giving rise to Plaintiffs’ claim occurred in Caroline County, Maryland.


                                               NOTICE

       6. To the extent that certain of Plaintiffs’ state law claims are governed by provisions of the

Maryland Tort Claims Act and/or the Local Government Tort Claims Act, Plaintiffs provided notice

of their claims to Defendants on August 28, 2019.

                                              PARTIES

       7. Plaintiff Jennell Black (“Ms. Black”) is a Black adult citizen of the State of Maryland.

Ms. Black is the surviving mother of the Decedent, Anton Black. She appears both individually and

as the personal representative of the Estate of Anton Black, pursuant to Letters of Administration

issued by the Register of Wills for Caroline County, Estate No. 9946.

       8. Plaintiff Antone Black (“Mr. Black”) is a Black adult citizen of the State of Maryland.

Mr. Black is the surviving father of the Decedent, Anton Black. He appears both individually and as

the personal representative of the Estate of Anton Black, pursuant to Letters of Administration

issued by the Register of Wills for Caroline County, Estate No. 9946.

       9. Plaintiff Katyra Boyce is a Black adult citizen of the State of Maryland. She sues as

mother and next friend of W.B., Anton Black’s daughter.

       10.       Plaintiff Coalition for Justice for Anton Black (“CJAB” or “the Coalition”) is a

grassroots membership organization, formed in the immediate aftermath of the 2018 killing of

Anton Black, with the mission of promoting accountability for law enforcement misconduct and

preventing police violence on the Eastern Shore. CJAB works toward these goals by organizing its

members to engage in advocacy for police reform at state and local levels including the need to

divert resources from policing to medical and social services, lodging complaints about police

                                                       7
abuse, and supporting families of police abuse survivors, including, specifically, the family of

Anton Black. The Coalition advocates for reform to address discrimination and violence against

Black people, including specifically people with disabilities. CJAB members include members of

the Black family who were directly injured by the events described in this Complaint, and have

themselves suffered from racial and disability discrimination as a result of law enforcement

misconduct.

        11.       The organization consists of several dozen members living across the Eastern

Shore, including individual members of the family of Anton Black. CJAB has very few resources

and operates on a volunteer basis. CJAB participates in this action on behalf of itself and its

members, seeking only declaratory and injunctive relief addressing Defendants’ individual and

collective misconduct in causing the death of Anton Black, and in preventing police accountability

for that death.

        12.       Anton was, at the time of his death, a Black resident and citizen of Caroline

County, Maryland. Anton was the father of W.B.. Anton died on September 15, 2018 as a result of

the excessive force used by Defendants Thomas Webster IV, Gary Manos, and Dennis Lannon,

acting as agents of the Greensboro, Ridgley, and Centreville Police Departments, respectively.

        13.       Defendant Thomas Webster IV was, at relevant times, an officer of the

Greensboro PD and an agent and employee of the Town of Greensboro. Plaintiffs sue Officer

Webster, who is white, in his individual capacity for his role as a Greensboro Police Officer at the

time of the events giving rise to the death of Anton Black. Plaintiffs sue Defendant Webster for

monetary damages.

        14.       Defendant Michael Petyo was, at relevant times, Police Chief of the Town of

Greensboro, an agent, supervisory employee, and policymaking official for the Town, whose acts

                                                      8
and omissions are attributable to the Town under 42 U.S.C. §1983 due to his role as Chief of Police.

Plaintiffs sue Chief Petyo, who is white, in his individual capacity for his actions and inactions as

Greensboro Police Chief contributing to the death of Anton Black. Plaintiffs sue Defendant Petyo

for monetary damages.

       15.        Defendant Gary Manos was, at relevant times, the Chief of the Ridgley PD

(“police department”) and an agent and policymaking official of the Town of Ridgley, whose acts

and omissions are attributable to the Town under 42 U.S.C. §1983 due to his role as Chief of Police.

Plaintiffs sue Chief Manos, who is white, individually, for his actions and inactions as Ridgely

Police Chief contributing to the death of Anton Black. Plaintiffs sue Defendant Manos for monetary

damages.

       16.        Defendant Dennis Lannon is an officer of the Centreville PD and an agent and

employee of the Town of Centreville. Plaintiffs sue Officer Lannon, who is white, in his official

and individual capacities for his actions and inactions as a Centreville police officer contributing to

the death of Anton Black. Plaintiffs sue Defendant Lannon for declaratory and prospective

injunctive relief as well as monetary damages.

       17.        Defendant Jeannette L. Cleveland, formerly known as Jeannette L. Delude, was,

at relevant times, Town Manager of the Town of Greensboro, an agent, supervisory employee, and

policymaking official for the Town, whose acts and omissions are attributable to the Town of

Greensboro under 42 U.S.C. §1983 due to her role as Town Manager. Plaintiffs sue Ms. Cleveland,

who is white, individually, for her actions and inactions as Greensboro Town Manager contributing

to the death of Anton Black. Plaintiffs sue Defendant Cleveland for monetary damages.

       18.        Defendant Town of Greensboro is a municipal corporation organized under

Article XI of the Maryland Constitution. The Town of Greensboro organizes, operates, and

                                                        9
maintains the Greensboro Police Department (“Greensboro PD”), the primary law enforcement

agency of the Town of Greensboro. Plaintiffs aver, on information and belief, that at all times

relevant to this action, the Town maintained an all-white police force. The Town of Greensboro is a

“person” within the meaning of 42 U.S.C §1983, and a “public entity” as defined under Title II of

the ADA. 42 U.S.C. §12131. Additionally, Plaintiffs aver, on information and belief, that the Town

qualifies as a program or activity receiving federal financial assistance, covered by the

Rehabilitation Act. Plaintiffs sue Defendant Town of Greensboro for declaratory and prospective

injunctive relief as well as monetary damages.

       19.       Defendant Town of Ridgley is a municipal corporation organized under Article

XI of the Maryland Constitution. The Town of Ridgley organizes, operates, and maintains the

Ridgley Police Department (“Ridgley PD”), the primary law enforcement agency of the Town of

Ridgley. Plaintiffs aver, on information and belief, that at all times relevant to this action, all

officers at the Ridgely Police Department have been white men. The Town of Ridgely is a “person”

within the meaning of 42 U.S.C §1983, and a “public entity” as defined under Title II of the ADA.

42 U.S.C. §12131. Additionally, Plaintiffs aver, on information and belief, that the Town qualifies

as a program or activity receiving federal financial assistance, covered by the Rehabilitation Act.

Plaintiffs sue Defendant Town of Ridgely for declaratory and prospective injunctive relief as well

as monetary damages.

       20.       Defendant Town of Centreville is a municipal corporation organized under Article

XI of the Maryland Constitution. The Town of Centreville organizes, operates, and maintains the

Centreville Police Department (“Centreville PD”), the primary law enforcement agency of the

Town of Centreville. Plaintiffs aver, on information and belief, that at all times relevant to this

action, most officers at the Ridgely Police Department have been white men. The Town of

                                                     10
Centreville is a “person” within the meaning of 42 U.S.C §1983, and a “public entity” as defined

under Title II of the ADA. 42 U.S.C. §12131. Additionally, Plaintiffs aver, on information and

belief, that the Town qualifies as a program or activity receiving federal financial assistance,

covered by the Rehabilitation Act. Plaintiffs sue Defendant Town of Centreville for declaratory

and prospective injunctive relief as well as monetary damages.

       21.       Russell Alexander, who is white, is Assistant Medical Examiner, and in this

capacity is an agent of the State of Maryland. Dr. Alexander was responsible for conducting the

death investigation and certifying the cause of death of Anton Black. As sued in his official

capacity, Dr. Alexander is a “person” within the meaning of 42 U.S.C. §1983 on Plaintiffs’ claims

for declaratory and prospective injunctive relief. Defendant Alexander is also sued in his individual

capacity for monetary damages.

       22.       Victor W. Weedn, who is white, is Chief Medical Examiner, and in this capacity

is a supervisor, agent and final decision and policy maker for the State of Maryland. Dr. Weedn is

responsible for ensuring the accuracy and integrity of all death investigations and certifications of

causes of death in Maryland. As sued in his official capacity, Dr. Weedn is a “person” within the

meaning of 42 U.S.C. §1983 on Plaintiffs’ claims for declaratory and prospective injunctive relief.

       23.       David Fowler, who is white, was, during all relevant times, Chief Medical

Examiner, and in this capacity is a supervisor, agent, and final policy maker for the State of

Maryland. Dr. Fowler was responsible for approving, certifying, and ensuring the accuracy and

integrity of all death investigations, including that of Anton Black. Defendant Fowler is sued in his

individual capacity for monetary damages.

       24.       Defendant State of Maryland, through the Office of the Medical Examiner, is

responsible for ensuring the accuracy and integrity of all death investigations and certifications of

                                                      11
causes of death in Maryland. The State of Maryland is a “public entity” as defined under Title II of

the ADA. 42 U.S.C. §12131, and further, qualifies as a program or activity receiving federal

financial assistance, covered by the Rehabilitation Act. The State of Maryland is named as a

Defendant on Plaintiffs’ claims seeking declaratory and prospective injunctive relief as a covered

entity under the ADA and the Rehabilitation Act, and as the responsible entity for state

constitutional violations and torts committed by its agents under the Maryland Tort Claims Act.

                               FACTS COMMON TO ALL COUNTS

             The Hiring, Certification, and Retention of Officer Thomas Webster IV

       25.        In early 2018, Thomas Webster IV was hired by Defendants Michael Petyo,

Jeannette Cleveland, and Town of Greensboro to join the Greensboro Police Department as an

officer, pending certification and training by the State of Maryland.

       26.        In connection with the Town’s hiring of Defendant Webster, Defendant Petyo

filed an application with the State of Maryland’s Police Training and Standards Commission

(PTSC) to have Webster certified as a police officer. In preparing this application, Petyo falsified

and intentionally omitted records relating to Webster’s previous use of excessive force and racial

bias against Black residents he was charged with protecting and serving.        Plaintiffs aver, on

information and belief, that as Town Manager and supervisor of Chief Petyo and the Greensboro

Police Department, Defendant Cleveland ratified and condoned Petyo’s criminal misconduct in

connection with Webster’s certification application.

       27.        In April 2018, PTSC granted Petyo’s application and wrongfully certified Officer

Webster as a police officer, based upon the falsified application submitted by Defendants Petyo and

Cleveland.   Upon certification, Petyo and Cleveland moved Webster to active duty with the

Greensboro Police Department (hereafter Greensboro PD).

                                                       12
       28.        The Greensboro PD was not the first police department to employ Officer

Webster. He had previously been an officer with the Dover, Delaware police department.

       29.        Officer Webster’s employment with the Dover police gained national attention in

2015 when he was criminally charged with second-degree assault against a Black man, stemming

from an incident on August 24, 2013 that was captured on a police dashboard camera video.

       30.        In the video, Officer Webster can be seen with his gun drawn approaching 29-

year-old Lateef Dickerson, a Black man, who had his hands raised. Officer Webster yells at Mr.

Dickerson to get on the ground, and Mr. Dickerson begins to comply. When Mr. Dickerson is on

his hands and knees, Officer Webster, with his gun still drawn, brutally kicks Mr. Dickerson in the

face, shattering his jaw. Mr. Dickerson collapses to the ground, unconscious, and Officer Webster

cuffs Mr. Dickerson’s hands.

       31.        The incident illustrated Officer Webster’s misconduct as a member of the Dover

police, which began recording issues with Officer Webster as early as 2006. A performance

evaluation in August of that year noted that “Officer Webster is very fit and strong. There have

been times when he should have [attempted] lesser degrees of force to accomplish an objective,”

i.e., he was prone to use excessive force.

       32.        This evaluation came shortly after Officer Webster punched a Black man in the

face several times following a car chase.

       33.        Despite the evaluation’s note that Officer Webster had been “spoken to regarding

this issue,” Officer Webster continued to engage in disturbing and violent behavior against Black

people he encountered on the job.




                                                     13
       34.       In September 2010, for example, Officer Webster punched a Black man in the

face during a drunk-driving arrest with such force that it shattered the man’s nose and bruised

Officer Webster’s knuckles.

       35.       A few months later, in 2010, Officer Webster punched another Black man four

times in the face after shocking him with a TASER electronic control device.

       36.       These sorts of actions led Officer Webster’s superiors to note in an August 27,

2012 performance evaluation that “[Officer] Webster has made some poor decisions and he

obviously does not think of the consequences of his actions.”

       37.       Officer Webster made another “poor decision” early in 2013, when he took two

men, Quinton Henry and Chris Baccoro, one of whom had asked to be brought to a hospital, from a

convenience store in Dover, where Webster claimed they were loitering, to Port Mahon, a rural area

five miles away and left them there.

       38.       For stranding the two men with no reason, Officer Webster received a ten-day

suspension and nine months of disciplinary probation. Officer Webster was on probation and in the

middle of this disciplinary period when he smashed Mr. Dickerson’s jaw.

       39.       Officer Webster’s assault on Mr. Dickerson was the last of 29 use of force

incidents by Officer Webster for which the Dover police department filed a report. Plaintiffs aver,

on information and belief, that most, if not all, of the 29 use of force incidents involved Black

victims, and that this information was known to Defendants and is reflected in the records recording

complaints about Webster’s misconduct.

       40.       Following a trial in which Officer Webster claimed that he had intended to kick

Mr. Dickerson in the upper body rather than the head, and had feared for his safety when he kicked




                                                     14
Mr. Dickerson in the face, the jury deliberated for three days before shockingly acquitting Officer

Webster of the felony assault charges.

         41.     Shortly thereafter, the City of Dover settled a lawsuit filed by the American Civil

Liberties Union on behalf of Mr. Dickerson for $300,000. The following year, the City also reached

a settlement with Officer Webster, paying him $230,000 over the next six years in exchange for

Officer Webster’s resignation and agreement never to seek further employment with the City of

Dover.

         42.     All of the foregoing facts about Officer Webster’s past misconduct and racial bias

were well-known and publicly available at the time the Town of Greensboro hired him in 2018, and

this information was known to Defendants Petyo and Cleveland.

         43.     Indeed, the extensive national reporting on Officer Webster’s violent conduct led

to an outcry when the Town of Greensboro announced his hire, both from residents of Greensboro

and from civil rights advocates like La Mar Gunn, the president of the Central Delaware chapter of

the NAACP, who reached out to the Greensboro Town Council in an effort to dissuade the Town

from hiring Officer Webster.

         44.     Among those who expressed concern about Defendant Webster’s troubled

background at the time of his hiring was Anton Black. Months before his death, Anton informed

his mother that he was worried about Webster and how he might treat Black community members,

given his abusive background as a police officer in Delaware.

         45.     Despite Officer Webster’s long and well-documented history of improper,

abusive, violent conduct and use of excessive force against Black people, Defendant Jeannette

Cleveland told the Delaware News Journal in February 2018 that Officer Webster “was found




                                                     15
innocent of everything, there is no history,” apparently referring only to the criminal charges

brought as a result of Webster’s brutal assault on Lateef Dickerson.

       46.        Defendants Michael Petyo, Jeannette Cleveland and the Town of Greensboro

decided to take it upon themselves to ensure that in considering Officer Webster’s certification, the

PTSC would agree there was “no history” worth considering, by knowingly omitting records of

Webster’s long history of abuse from its application. When the Town submitted its application to

PTSC to hire Officer Webster, Petyo, acting as the Town’s Chief, and Cleveland, as Town Manager

and Petyo’s supervisor, falsified the certification application by disclosing only information

regarding the 2015 trial and acquittal, while intentionally withholding all other information in their

possession relating to Officer Webster’s numerous infractions, disciplinary measures, and use of

excessive force reports – criminal misconduct under Maryland law.

       47.         PTSC either did not conduct any further inquiry into Officer Webster’s

background—despite the fact that some uses of force and disciplinary measures were disclosed

during the trial and thus could have been known to PTSC—or determined that the particulars of

Officer Webster’s time with the Dover police did not preclude certification.

       48.        After the Town of Greensboro announced Officer Webster’s hiring, concerned

Black citizens raised objections at a March 1, 2018 Town Council meeting. Citizens told the Town

Council that they were “worried about the message the town was sending . . . especially to people

of color,” and asked if Webster’s hire indicated a shift to a more “militarized” style of policing.

       49.        The Town’s Commissioners, including Defendants Petyo and Cleveland,

responded that Officer Webster was “the strongest applicant” interviewed, and stated that he had

passed all background checks and evaluations and was “eager to work with the community.”




                                                        16
       50.        Then-Mayor of Greensboro, Joseph Noon, admitted that the video footage of

Officer Webster breaking Mr. Dickerson’s jaw “looked bad,” but reiterated that Webster had been

acquitted and told citizens that the Town was “giving [Officer Webster] a second chance.”

       51.        The controversy exposed deep racial divisions in the Town, given white officials’

dismissal of concerns about police abuse voiced by Black residents.

       52.        Defendant Petyo also answered questions about Officer Webster. Then-Chief

Petyo stated that he had “personally performed a deep background check” on Webster, including

visiting Dover and speaking to Dover residents and police officers.

       53.        Petyo told the crowd that he had decided to recommend Officer Webster because

“This is someone not afraid to do his job.”

       54.        When a citizen expressed concern that Officer Webster’s conduct demonstrated a

failure to implement sufficient training, Chief Petyo responded that after Officer Webster completed

the Maryland state certification training, he would get “much more” training, as “training is

paramount for everyone in” the Greensboro PD.

       55.        The final question regarding Officer Webster came from a citizen who, after

noting the settlement amounts paid by the City of Dover to Mr. Dickerson and Officer Webster,

asked “who would be responsible” if there were another similar incident while Officer Webster was

employed by the Town of Greensboro.

       56.        The Town of Greensboro’s attorney advised the citizens that Greensboro would

be responsible for any future damages arising out of Officer Webster’s violent conduct.

       57.        Officer Webster graduated from the State’s certification training on April 13,

2018. Despite Chief Petyo’s insistence that Officer Webster would undergo extensive training

following his certification, Town Manager Cleveland informed the Town Council at a subsequent

                                                      17
meeting that, pursuant to Chief Petyo’s report to her, Officer Webster was “on his own”—that is,

not supervised—by May 12, 2018, less than a month after he was improperly certified by the State

based on the Town’s false application.

       58.        Moreover, it does not appear that formal policies and procedures, to the extent

that they existed at all, were well-established within the Greensboro PD.

       59.        At a Town Council meeting on June 7, 2018—the month after Officer Webster

was sent out on his own—Defendant Petyo advised the Council that he had “constructed a Rules

and Regulations handbook” (the “Handbook”) for distribution to Greensboro PD officers.

       60.        It is unclear whether any formalized set of rules and regulations existed within the

Greensboro PD prior to that time.

       61.        Chief Petyo told the Town Council that “all the officers [had] received and

acknowledged receipt” of the Handbook prior to the June 7 meeting.

       62.        There is no indication that the officers were required to do anything more than

“acknowledge receipt.” In particular, there is no indication in the Handbook that officers were

required to complete any training with respect to the contents of the Handbook.

       63.        It does not appear that Defendant Petyo, Defendant Cleveland, nor any other

Town of Greensboro policymaker made any effort to ensure that Greensboro PD officers actually

read and understood the policies contained within the Handbook, nor consulted with officers

regarding their adherence to those policies.

       64.        The Handbook appears to be a stock handbook prepared by a private company,

Lexipol LLC. It is 659 pages long.

       65.        Despite the bare promulgation of the Handbook, the Greensboro PD continued to

operate largely using informally established practices and procedures or ad hoc decisions by

                                                      18
individual officers, even where those practices, procedures, or decisions directly contradicted the

guidelines set forth in the Handbook.

       66.       On July 28, 2018 approximately two months after Officer Webster was sent out

on his own by Defendants Petyo and Cleveland, C. L., a mixed race, 15-year-old experiencing a

mental health issue, was allegedly tased and brutally beaten by Officer Webster and MSP Trooper

Kevin Carabello. The body-worn camera (“BWC”) footage shows the child, C. L., never did

anything to warrant being tased and repeatedly beaten, punched and kicked in the head. Plaintiffs

aver, on information and belief, that neither Petyo, Cleveland, nor the Town of Greensboro took

any action to investigate or discipline Webster’s abuse of his Taser or beating of C.L., and that

Webster continued on the job with no consequences whatsoever for his actions.

       67.       Less than six months after Defendants Petyo and Cleveland facilitated the Town

of Greensboro’s hiring of Webster over the objections of Black residents by falsifying his

certification application; less than three months after Petyo informed the Town Council that

Greensboro PD officers had received the Handbook; and just weeks after Webster is alleged to have

misused his Taser and used excessive force in a violent attack of another local teenager, the Town’s

hiring and retention of Officer Webster and its failure to train officers in accordance with the

practices in the Handbook would prove fatal.

                                        The Killing of Anton Black

       68.       Anton Black was 19 years old. He was a former champion athlete at North

Caroline High School, an aspiring model and actor, and an expectant father. Anton attended Wesley

College in Dover, Delaware.




                                                       19
       69.       Unfortunately, during the late summer of 2018, Anton had developed serious

mental health issues. In August 2018, Anton began behaving erratically, talking about having an

“epiphany.”

       70.       On August 29, 2018, Antone Black, Anton’s father, called police and told them

that Anton was at his home and was acting strangely. The Kent County Sheriff’s officer who

responded to the call treated the matter as a mental health matter and safely took Anton into custody

without incident for an Emergency Petition and behavioral health screening.

       71.       Based on the Emergency Petition, Anton was involuntarily admitted to the

hospital for psychiatric evaluation and treatment. Medical staff noted that he was manic and

displayed grandiose delusions, euphoria, disjointed thinking and speech, and agitation. The doctors

diagnosed Anton with a severe form of bipolar disorder.

       72.       Anton stayed in the hospital until September 5, 2018, at which point he was

discharged after the judge overseeing his case concluded that Anton did not present a danger to

himself or anyone else.

       73.       Anton was released from the hospital and returned home, still learning how to

manage his severe bipolar disorder.

       74.       On September 15, 2018, Anton went to a basketball court not far from his

mother’s home in Greensboro. There he met X. B., who was 12 years old at the time.

       75.       X.B. and Anton knew each other well. Their families were close, and X.B. had

grown up around Anton and his family. X.B.’s cousin is married to Anton’s sister, and X.B.’s

brother was on Anton’s track team. The boys regularly spent time together.

       76.       Anton waited at the basketball court for a while, then asked if X.B. was ready to

leave. The two of them left the basketball court and walked to X.B.’s home, and then roamed

                                                      20
around town, still on foot. During this period, they were seen together both by Defendant Lannon2

and Defendant Webster. As Defendant Webster told witnesses, including Anton’s mother, he saw

Anton and X.B. together earlier in the day at the park, walking on Greensboro’s main street, and

riding a bike around town, making clear that Webster was well aware the two were spending time

together voluntarily.

       77.          X.B. noticed that Anton was acting strangely on the walk. He was talking to

himself incoherently and making very little sense. Other witnesses also noticed Anton’s odd

behavior.

       78.          At one point, it was reported that Anton grabbed X.B. and began pulling him

along. A woman passing by witnessed this and asked X.B. if he wanted her to call the police. Upset

by Anton’s strange behavior, X.B. said that he did.

       79.          The witness called 911 and reported that an “older boy,” a teenager, was dragging

a younger boy along.

       80.          Notably, however, Defendant Dennis Lannon, who saw Anton and X.B. that day

in Greensboro, said his view was that the boys were just engaged in ordinary roughhousing.3

       81.          Officer Webster responded to the 911 call. At approximately 7:10 p.m., Officer

Webster arrived on the scene to speak with Anton and X.B., and turned on his body-worn camera

(“BWC”) to record the interaction. Both the BWC video and surveillance video from a store across

the street showed the two boys standing side-by-side, with no physical contact, in a similar fashion

to when Webster had seen them earlier, and contrary to the report that Anton was dragging X.B.



            2
                 G. Kazanjian, “Questions linger one year after Anton Black’s death,” Maryland Matters, Sept. 13,
  2019, available at https://www.marylandmatters.org/2019/09/13/questions-linger-one-year-after-anton-blacks-death/

            3
                See fn 2.

                                                             21
        82.        X.B. told Officer Webster that Anton had been acting strangely and was

“schizophrenic.”

        83.        While not an accurate medical diagnosis, these statements and Anton’s demeanor

made clear to Officer Webster, if he was not already aware, that Anton was experiencing a mental

health crisis.

        84.        In response to Officer Webster’s questions, Anton stated that he was X.B.’s

brother. The two were not actually brothers, and X.B. told Officer Webster as much. Anton,

appearing confused, repeated that he and X.B. were brothers. This behavior was similar to Anton’s

behavior on August 29, 2018 - the date he was Emergency Petitioned. On that date, when looking

at a large group military photograph from the 70’s of his father and others, Anton insisted it was he

in the photograph instead of his father. Anton also had claimed he was Adam of Adam and Eve.

        85.        After Anton and X.B. disagreed about whether they were brothers, Officer

Webster told Anton to put his hands behind his back. In response, Anton strangely said “I love you”

to Officer Webster, and then slowly turned away and began jogging in the other direction. Officer

Webster did not see any weapon on Anton during their encounter and no person had alleged Anton

was armed.

        86.        Kevin Clark, a white civilian wearing a helmet emblazoned with a Confederate

flag, had been watching the interaction on his motorcycle from across the street. As Anton jogged

away, Officer Webster told Mr. Clark to “hang with him”, improperly enlisting the aid of a random

civilian with no law enforcement or mental health training.

        87.        As any reasonable police officer or official would know, it was plainly improper

for Officer Webster to deputize a passerby dressed in racially offensive attire to chase after a

frightened Black teenager experiencing a mental health crisis.       But Webster took this action

                                                      22
nevertheless, and Mr. Clark obeyed Officer Webster’s instructions and began chasing after Anton

on his motorcycle.

       88.        Officer Webster then entered his car and called in to update dispatch, repeating

X.B.’s statement that Anton was “schizophrenic.”

       89.        Meanwhile, Anton encountered Defendant Lannon, who works for the Centreville

Police Department but was not on duty and not in uniform. Frightened, Anton turned and ran back

toward Officer Webster, and on toward his mother’s home, chased by Defendant Lannon and the

Confederate motorcyclist.

       90.        Officer Webster jumped out of his vehicle and pursued Anton on foot.

       91.        The Greensboro Police Handbook then in effect stated that “surveillance and

containment are generally the safest tactics for apprehending fleeing persons,” particularly where

“the identity of the suspect is known or there is information available that would likely allow for

later apprehension.”

       92.        Officer Webster knew Anton’s identity, as well as X.B.’s.

       93.        Officer Webster, who had acknowledged receipt of the Handbook a few months

before, did not follow its guidelines, because he had not been adequately trained in its practices

despite his history of racist violence and “poor” decision-making as a police officer.

       94.        Instead of following the guidelines in the Handbook, Officer Webster knowing or

having reason to believe Anton was mentally ill, treated Anton like a criminal suspect and,

improperly leaving his patrol car unlocked with the keys inside, ran after Anton. No reasonable

officer would leave their vehicle vulnerable this way in order to chase a teenager known to him and

experiencing a mental health crisis.




                                                       23
       95.       Chief Manos was off duty at the time, and happened to be traveling through

Greensboro. He saw Officer Webster pull over, speak with Anton, enlist the help of Mr. Clark to

chase Anton, and then begin his own foot pursuit.

       96.       Noting that Officer Webster had left his police car unsecured in the middle of the

street, he got in Officer Webster’s car and drove after Officer Webster, Mr. Clark, and Anton. Chief

Manos was not in uniform.

       97.       Officer Lannon also pursued Anton joining Mr. Clark, who was on his motorcycle

with his helmet on.

       98.       Anton ran into the mobile home community where his mother lived, pursued by

the three officers and Mr. Clark. From Anton’s perspective, four white men, one wearing a

Confederate flag helmet, and only one in uniform were chasing him. Anton did not turn to confront

the men, never uttered any threat and did not brandish any weapon. Instead, frightened, he jumped

into a family vehicle and locked the doors from inside. The car was disabled and stuck in the

driveway with a flat tire, and Anton did not have keys to drive it anyway.

       99.       Notably, in following Anton to his mother’s home, Webster knowingly chased

him outside Webster’s Greensboro jurisdiction.

       100.      Anton was now locked in a vehicle, surrounded by three police officers and Mr.

Clark, outside his mother’s home. He did not present a threat to anyone, and was making no effort

to leave the locked car. He did not utter any threat or brandish any weapon. He was simply

experiencing a mental health crisis, as known and reported to dispatch by Officer Webster.

       101.      Officer Webster stated several times during the confrontation that they were not

arresting Anton and only taking him into custody because he was having a mental health crisis.




                                                      24
       102.       The Handbook reminds Greensboro PD officers that “mental health issues, mental

health crises and unusual behavior are not criminal offenses. Individuals may benefit from

treatment as opposed to incarceration.”

       103.       The Handbook notes that “taking no action or passively monitoring the situation

may be the most reasonable response to a mental health crisis.” It instructs officers to make an

effort to de-escalate mental health crisis situations by being “patient, polite, calm, courteous and

[not] overreacting,” to “speak and move slowly and in a non-threatening manner,” and to “remove

distractions or disruptive people from the area.”

       104.       The Handbook also states that officers should not “Use stances or tactics that can

be interpreted as aggressive,” “allow others to interrupt or engage the person,” “corner a person

who is not believed to be armed, violent, or suicidal,” or “argue, speak with a raised voice or use

threats to obtain compliance.”

       105.       Finally, the Handbook represents that the Greensboro PD intended to “develop

and provide comprehensive education and training to all department members to enable them to

effectively interact with persons in crisis.”

       106.       On information and belief, no such education or training was ever developed, let

alone provided to Officer Webster.

       107.       Officer Webster instead proceeded in accordance with his own troubled, ad hoc

and racially biased behavior.

       108.       Officer Webster knew that Anton was having a mental health crisis, and had

stated this information over the radio, informing Chief Manos and Officer Lannon who were

present. Yet despite this knowledge, Webster deputized a random civilian wearing a racist emblem

widely known to offend Black people, to assist police in chasing down the frightened Black teen.

                                                      25
Chief Manos and Officer Lannon stood by, never once objecting to Webster’s aggressive actions

nor discouraging the untrained Mr. Clark from engaging in the chase. To the contrary, the four

white men ganged up and conspired together in aggressively pursuing Anton, knowing full well of

his mental distress.

       109.       Given their knowledge, along with Anton’s presence in a locked disabled vehicle

without keys, the officers’ knowledge of Anton’s identity and home address, Anton’s slight build,

the fact that Anton was a teenager who was not being arrested for committing any crime, the

presence of multiple officers, the option to call for emergency medical or mental health intervention

services, and the lack of any indication that Anton presented a danger to himself or anyone else, any

reasonable police officer would have recognized that it was a controlled situation, and was an ideal

time to de-escalate in order to seek a peaceful resolution and the provision of mental health

services.

       110.       Any reasonable police department would have trained its officers to de-escalate in

such a situation, as Greensboro PD’s own Handbook makes clear.

       111.       Greensboro PD never provided such training to Officer Webster. On information

and belief, Ridgley PD never provided such training to Chief Manos, and Centreville never

provided such training to Officer Lannon.

       112.       Officer Webster took no steps to de-escalate. Instead, Officer Webster violently

and tragically escalated the situation beyond his control, deliberately employing force as a primary

resort, a predictable approach in light of his lengthy prior record of excessive force. Chief Manos

and Officer Lannon failed to intervene or de-escalate the situation.

       113.       Officer Webster ran to the driver’s side of the vehicle, next to Anton, who was

sitting in the driver’s seat, drew his baton and, without any warning to Anton, smashed the window

                                                       26
next to Anton’s head. At no time did Webster or Manos instruct Anton to exit the vehicle, show his

hands or give him any command before Webster smashed the car window.

       114.       The Handbook instructs that “control devices” such as batons should be used only

“when a decision has been made to control, restrain, or arrest a person who is violent or who

demonstrates the intent to be violent.”

       115.       No reasonable police officer would believe that smashing a window next to a

nonviolent teenager having a mental health crisis is an acceptable use of a control device.

       116.       As the window shattered next to his head, Anton, terrified, moved to the

passenger side of the vehicle, attempting to exit the car.

       117.       Officer Webster then drew his TASER and told the other officers “I’m Tasing

him” as he reached into the broken window and fired the TASER at Anton. At no time did Webster

or Manos instruct Anton to exit the vehicle, show his hands or give him any command before

Webster tased him.

       118.       The Handbook states that a TASER should only be used “to control a violent or

potentially violent individual.” It clarifies that “Mere flight from a pursuing officer . . . is not good

cause for the use of the TASER to apprehend an individual.”

       119.       Anton was not violent, and Officer Webster had no reason to believe that Anton

might be violent, especially while Anton was locked in the vehicle and had done nothing but flee.

       120.       The Handbook states that “A verbal warning of the intended use of the TASER

should precede its application,” in order to “[p]rovide the individual with a reasonable opportunity

to voluntarily comply.”

       121.       Officer Webster gave no such advance warning, nor did he afford Anton a

reasonable opportunity to voluntarily comply.

                                                        27
          122.    During the June 7, 2018 Greensboro Town Council meeting, Chief Petyo stated

that all officers had been “recertified on their TASERS.”

          123.    That Officer Webster misused of the TASER just after receiving the Handbook

and training on Greensboro PD procedures, while contrary to Handbook guidelines and appropriate

policing practices, illustrates that his actions were plainly in accordance with the established

practices of the Greensboro PD.

          124.    The Handbook, which sets forth standards for police use of force, directs an

officer “present and observing another officer using force that is clearly beyond that which is

objectively reasonable under the circumstances” to “intercede to prevent the use of unreasonable

force.”

          125.    Neither Chief Manos nor Officer Lannon took any steps to intervene when Officer

Webster clearly used unreasonable force, escalating a nonviolent mental health crisis into a fatal

confrontation. Instead, they joined Officer Webster, and further escalated the situation.

          126.    Officer Webster’s TASER use was not only improper, but ineffective. Only one

of the two barbs struck Anton. The TASER barb embedded itself in Anton’s skin, likely causing

pain, but did not incapacitate him.

          127.     Understandably, being struck by the TASER and likely in pain, Anton attempted

to get out of the other side of the car, and ran right into the arms of Chief Manos, who was in

plainclothes and not identifiable to Anton as a police officer.

          128.    Anton and Chief Manos struggled as Officer Webster and Officer Lannon ran

over. The officers pinned Anton against the outside wall of his mother’s home.

          129.    As Anton began to scream for his mother and cry hysterically, Officer Webster

told Chief Manos that “He’s schizophrenic.” Chief Manos replied “Yeah, yeah, yeah.”

                                                        28
        130.      Mr. Clark then came over to the officers. Officer Webster instructed Mr. Clark, an

untrained passerby, to “grab [Anton’s] leg, pull it out from under him.”

        131.      On Officer Webster’s body camera, Mr. Clark—identifiable by his Confederate

flag helmet—can be seen following Officer Webster’s instructions. At the 3:37 mark of the body

camera footage, Anton fell to the ground, with the officers restraining him.

        132.      “Let’s prone him out,” Chief Manos commanded, directing the others in the

controversial practice of restraining a person lying face down while applying physical pressure to

areas of their torso, including the back, shoulders or neck.

        133.      The body camera video shows that as the officers pinned Anton down, fearful for

his life, he pleaded for his mother, repeating “I love you” and “” and calling out “You were always

there! Thank you!”

        134.      The officers forced Anton into a prone position, so that his face, chest and

stomach were pressed to the ground, and Chief Manos laid across Anton’s back, using his body

weight to hold him down and pin him to the ground.

        135.      Chief Manos, who is much larger than Anton was, would remain with his weight

atop Anton’s slight, 159-pound body for the next six minutes or more, even when Anton stopped

moving, and even with the other men further restraining him in additional ways, such as by holding

his legs.

        136.      Greensboro’s Police Handbook at the time clearly provided that a person should

not be “placed on his/her stomach for an extended period, as this could reduce the person’s ability

to breathe.”

        137.      Shortly after pinning Anton in a prone position, the officers handcuffed him, and

Officer Webster told everyone to “take a breather,” indicating that no one was in fear for their

                                                        29
safety and that Anton was under their control.      The officers nevertheless continued using their

weight to hold Anton down. Unfortunately Anton was not allowed to “take a breather” or breathe

and the officers while taking a breather did not show that same level of concern for Anton.

          138.    Approximately two minutes after the officers handcuffed Anton, Officer Webster

told Officer Lannon that “This is gonna be an EP”—an Emergency Petition, similar to the

Emergency Petition that had resulted in Anton’s earlier admission to the hospital—indicating that

none of the officers regarded Anton as anything other than a person experiencing a mental health

crisis.

          139.    Officer Webster even asked if emergency medical services should transport Anton

and in response Officer Lannon told him that “you’re gonna have to.”

          140.    None of the officers attempted to call for medical assistance.

          141.    At this point, Anton was still on the ground, facedown, with his hands cuffed

behind his back. He did not pose any risk and he was outnumbered four to one. However, during

this entire time, Chief Manos did not remove his weight from Anton’s body, and all three officers

continued to hold Anton, bending his legs back so that his feet were facing the sky in a position that

made it harder for him to breathe, as his mother came out of her home, having heard him scream

“Mommy, help!”

          142.    Anton, terrified and struggling to breathe, began trying to move his legs and

trying to speak to his mother, but the officers forcefully held him down with their collective weight.

          143.    Anton cried out “I love you” and “please,” apparently pleading with the men on

top of him and holding him down to stop.

          144.    As Anton screamed and cried, a Caroline County Sheriff’s Deputy, at Officer

Webster’s direction, searched for shackles. It took another four minutes for the officers to locate

                                                       30
shackles, during which time Chief Manos continued pinning an already handcuffed Anton face

down with his body.

       145.       Despite the well-documented dangers of prolonged prone restraint and

maintaining heavy, sustained pressure on a person’s upper body, the officers made no effort to

check whether Anton was having trouble breathing, nor to roll him over to his side although he was

already handcuffed as required by their police protocols. Instead, as Anton lay dying the Officers

began joking among themselves about how hard it was for them to keep up with Anton, a star

athlete, during the foot pursuit.

       146.       In response to questions from Anton’s mother, the officers assured her that they

understood Anton’s mental health issues. Officer Webster told her that “This is a mental health

emergency, we’re not treating this like a crime.”

       147.       Instead of treating him like a person and a teen experiencing a mental health

crisis, however, tragically all three officers treated Anton like a non-person or a dangerous suspect,

utterly failing to use de-escalation techniques or to follow policies and procedures suited to mental

health emergencies. Worse still, they continued to use force to hold Anton down long after he was

handcuffed and subdued, heedless of the obvious dangers posed to Anton by their conduct.

       148.       Approximately six minutes after taking Anton to the ground and placing him in a

prone position, after his legs were shackled, Chief Manos finally lifted himself off of Anton’s body.

       149.       Finally at this point, long after such warning and action was required by police

protocol, Chief Manos stated, “Let’s get him on his side so he can breathe,” illustrating that he was

aware that pinning Anton facedown could impede his breathing.

       150.       At that point, Anton was no longer responsive and he had not spoken for minutes.




                                                      31
       151.       The officers propped Anton into a sitting position, but Anton remained

nonresponsive, his head dangling to the side.

       152.       Approximately three minutes after the officers had propped Anton up against the

wall while assuring his mother that everything was fine, Ms. Black looked into her son’s face and

saw that he was turning dark. She asked the officers for help.

       153.       As the officers finally uncuffed Anton and laid him down for medical assistance,

they also finally acknowledged that he was no longer breathing, and did not have a pulse.

       154.       Approximately a minute and a half after his mother said he was turning dark and

over four minutes after the officers had finally propped him up after holding him in a prone position

for approximately six minutes, the officers, and others on site, finally began administering CPR.

Defendants looked around to determine if anyone had AED equipment, but no one did.

       155.       As they did so, Katyra Boyce, who at that point was six months pregnant with

Anton’s daughter, arrived to discover that the father of her child was dying.

       156.       Emergency medical personnel then arrived and attempted to resuscitate Anton.

       157.       They were unsuccessful. Anton was pronounced dead shortly after being taken to

the hospital. The medical evidence shows that the cause of Anton’s death was homicide by

asphyxiation. Anton Black died at the age of 19 as a direct and proximate result of the Town of

Greensboro and Defendant Petyo knowingly hiring of an officer with a proclivity for violence

against Black civilians; the State of Maryland’s knowing certification of an officer who had neither

the character nor the temperament for employment as a police officer; the failure of all three towns

to adequately train and supervise their officers; Officer Webster’s unjustified and unconscionable

escalation of a mental health crisis into a fatal confrontation; and the excessive force used by the

officers, specifically including Chief Manos. Worse still, Anton’s death has gone unpunished

                                                       32
because the very entities sanctioned to avenge his death conspired together to instead protect police

and public officials, and evade accountability, risking future lives.

                 Plaintiffs’ Fight for Accountability and Official Efforts to Evade It

       158.       Almost immediately, police officials began developing a narrative to absolve

themselves of any wrongdoing or responsibility for Anton’s death. Just after Defendant Manos and

a Caroline Sheriff’s Office sergeant began trying to resuscitate Anton, an emergency medical

technician, Manos, Webster, and possibly other officers began shifting blame to Anton for his own

death. For the first time, they – without any evidence whatsoever – began claiming that Anton had

smoked marijuana laced with something (“spice”), and exhibited “superhuman” strength.

       159.       Even after his death, Anton continued to be treated as a suspect rather than a

victim. Indeed, even the MSP “investigation” into Anton’s death repeatedly mischaracterizes him

as a criminal suspect rather than a potential homicide victim, although the officers on the scene

flatly stated that Anton was not being taken into custody for any crime.

       160.       The MSP account of Anton’s death omits any reference to the length of time that

Anton was restrained with the weight of multiple officers after he was handcuffed, instead noting

only that Anton was restrained without the use of pepper spray or hand strikes.

       161.       On September 17, 2018, Defendants Manos and Petyo contacted a Caroline

County resident and NAACP official Berl L. Lovelace, Sr. who was not involved in the case in any

way, and privately shared a version of BWC footage with him, while simultaneously contending

that the video was highly confidential and was being withheld from the family and all other

members of the public. Mr. Lovelace viewed the video with Defendants Manos and Petyo, and

informed Plaintiffs’ representatives that he had done so.




                                                        33
        162.       As police tried to obfuscate the events, Anton’s grieving family raised questions

and launched efforts to hold the government accountable for its wrongdoing. On September 22,

2018, the family held a candlelight vigil attended by over 200 supporters mourning their son and

calling on law enforcement to investigate his killing. Two days later, Caroline County State’s

Attorney Joseph Riley shared a version of the BWC footage that had been shown to Burl Lovelace a

week before to lawyers for Family Plaintiffs, although the family was not invited to view, and

counsel was not provided with, a copy of the footage nor allowed to record it when it was shown to

them.

        163.       On October 4, 2018, the family and supporters asked the Greensboro Town

Council to take action.4

        164.       Notwithstanding the fact that initial toxicology reports performed immediately

after his death showed no drugs in Anton’s system, police officials continued to falsely claim to

media that they believed laced drugs were involved. The false police narrative that Anton had used

laced drugs became pervasive and spread in the media. Despite having full knowledge there were

no drugs in Anton’s system, the Medical Examiner made no efforts to release toxicology reports,

choosing instead to aid police in further developing the false narrative that Anton had smoked

marijuana laced with something (“spice”), and exhibited “superhuman” strength.

        165.       Months passed, and still public officials took no action and refused to release

records. On December 17, 2018, the family, joined by dozens of supporters, were forced to hold a

press conference in Denton, Maryland calling for justice, including requesting an investigation by

Maryland State Police and asking for release of BWC footage, the toxicology report, and autopsy.

          4
             See, e.g., “Family of Greensboro teen speaks publicly over death while in police custody,” WBOC, Oct.
  5, 2018, available at http://www.wboc.com/story/39236992/family-of-greensboro-teenager-speaks-publicly-over-
  death-while-in-police custody?fbclid=IwAR28XENNDL4z-A8r_L-GIOJJEbT0b9k1iYjPkNUe-
  GC3j1KVRX7ACSvMHz8#.XCbQQ_Z1v0Q.facebook

                                                              34
           166.      Defendant Manos, who was one of the persons responsible for Anton’s death and

therefore conflicted, decided for the Ridgely Police Department that no investigation was

warranted, notwithstanding his personal involvement and Ridgely Police Department rules to the

contrary.5        Centreville Police Chief Kenneth Rhodes stated publicly that Centreville Police

Department policy did not require an investigation. No Town officials from Ridgely or Centreville

took any action at this time to override the Chiefs’ decisions.

           167.      On December 28, 2018, Plaintiff CJAB set up social media accounts on Facebook

and Twitter, aimed at organizing supporters of the Family Plaintiffs in seeking justice for Anton’s

killing. Through social media, CJAB made extensive efforts to alert mainstream media to Anton’s

death, and to circulate and amplify this attention to bring pressure to bear on the government to

investigate and act.

           168.      In the ensuing days and weeks, CJAB and the Family Plaintiffs continued to urge

public officials to act, in the form of joining town meetings, filing public records requests, and

issuing calls to action. On January 3, 2019, CJAB and the Family Plaintiffs convened at the

Greensboro Town Council meeting to demand that Defendant Webster, who had been on duty the

entire four months since Anton’s death, be placed on leave and to take issue with the Town’s

continued refusal to release body camera footage. The Council refused to discuss the matter. It was

only after continued advocacy by CJAB and Family Plaintiffs members in the following weeks that

the Council capitulated and announced a decision to place Webster on paid administrative leave.

The Plaintiffs continued advocating for the release of various public records pertaining to Anton’s

killing.

             5
               G. Kazanjian, “Prosecutor Won’t Seek Police Officers’ Indictments in Eastern Shore Teen’s Death,”
   Maryland Matters, Jan. 24, 2019, available at https://www.marylandmatters.org/2019/01/24/prosecutor-wont-seek-
   police-officers-indictments-in-eastern-shore-teens-death/

                                                            35
          169.       On January 22, 2019, in response to requests from CJAB, Anton’s family, and the

  media, Maryland Governor Larry Hogan called on State and local officials to release body

  camera footage and the autopsy report.6 The materials were finally released the following day.

       170.          The body camera footage initially was offered to the media in a controlled

viewing at Greensboro Town Hall.

       171.          The four-month delay in the release of the Medical Examiner’s autopsy report

without intervention by Governor Hogan was inexplicable on grounds other than obstruction, given

that the autopsy was conducted and a primary report issued on September 16, 2018, with the

neuropathology report conducted on October 10, 2018, and signed on October 24, 2018, and the

cardiology report dated November 1, 2018. Indeed, the State’s Attorney for Caroline County

acknowledged the fact that the ME’s report was not made available until January 23, 2019 was

“troubling” and caused the family “a great deal of anguish.” Plaintiffs aver that the Medical

Examiner declined to release its report based on initial toxicology findings from September 20,

2018 showing an absence of drugs in Anton’s system because they contradicted law enforcement

officials’ claims that his death was the result of laced drug use. In fact, a supplemental toxicology

report, again not finding any signs of drugs, was dated January 23, 2019, the day the ME was forced

to release its autopsy report, but four months after the initial toxicology report. The ME was plainly

improperly influenced by law enforcement officials. Indeed, in a MSP supplemental write up to the

autopsy report, MSP Corporal Nathan Wilson references his discussion with Dr. Alexander, who

conducted the autopsy, immediately after the autopsy was done on September 16, 2018 as having

told him that “Black’s neck looked good,” reflecting that both the ME and the MSP wished to rule

out evidence of physical violence and asphyxiation by police. In essence, once armed with the

          6
              See n. 1, supra.

                                                       36
knowledge provided by the ME that there was no obvious physical injury to Anton’s neck, MSP

investigators were free to develop a narrative that absolved the involved officers of their

wrongdoing and denied asphyxiation as the cause of death.

       172.       Indeed, the Medical Examiner’s report was written to obfuscate the otherwise

obvious and inescapable conclusion that the involved police officers caused Anton’s death by

interfering with his ability to breathe—creating positional asphyxia.

       173.       In describing the cause of Anton’s death, the ME report stated that “[a]

significant contributing condition was bipolar disorder.” Bipolar is a psychiatric illness. No

reasonable medical professional would opine that bipolar disorder contributed to a person’s death.

       174.       The Medical Examiner concluded that Anton’s heart had failed suddenly and

attributed this primarily to “anomalous right coronary artery and myocardial tunneling of the left

anterior descending coronary artery” when the medical literature, the physical evidence and the

video of the incident clearly contradict these findings.

       175.       Although the ME report documents 43 blunt force trauma wounds and

acknowledges that “the stress of the struggle contributed to his death,” the ME’s description of

events does not acknowledge the force used by police and that for more than six minutes, at least

one officer was lying on Anton, interfering with his ability to breathe.

       176.       The ME’s report unreasonably states that “no evidence was found that restraint by

law enforcement directly caused or significantly contributed to the decedent’s death; in particular

no evidence was found that restraint led to the decedent being asphyxiated.” In making these

findings, Plaintiffs aver, on information and belief, the Medical Examiner conspired with and relied

upon involved law enforcement officers and the false narrative they presented, rather than actual

evidence in the case, such as the body camera footage available for the ME independently to

                                                           37
review. Specifically, based on the narrative relayed in the Medical Examiner’s opinion, Plaintiffs

aver that Medical Examiner Russell Alexander did not view or rely upon the best evidence of what

happened to Anton, namely the video, relying instead on a timeline prepared by the MSP and facts

as characterized by police who minimized their prolonged prone restraint of Anton. Further, the

Medical Examiner’s narrative specifically repeated the police officers’ false claim that Anton had

smoked “spice” despite toxicology reports that directly contradicted those claims.

       177.       The ME’s report deliberately ignores general, well-established medical

knowledge that in many cases there is little or no physical evidence when a person dies of

mechanical or positional asphyxia. It is a basic precept of forensic pathology – and common sense

– that in addition to physical findings, there must be consideration of the external evidence of the

circumstances prior to the death. It was objectively unreasonable for the ME to treat the absence of

a physical signature outwardly on Anton’s body as a basis for ruling out positional asphyxia as the

cause of Anton’s death, particularly in light of the known prolonged prone restraint of Anton in the

moments leading up to his death and the well-established risks of positional asphyxia.

       178.       As every schoolchild learns, breathing is essential for survival and human beings

rely on the delivery of oxygen to our brain, heart and other organs to function. Interfering with a

person’s ability to breathe necessarily puts their survival at risk. It is well-known that when a

person’s upper body is compressed by pressure – such as the weight of another person – so is their

ability to breathe. The ability to breathe can be further compromised when a person is face down

with their legs bent back while this pressure is on their body.

       179.       As noted, the ME’s report states that Anton died of “sudden cardiac death due to

anomalous right coronary artery and myocardial tunneling of the left anterior descending coronary

artery.” However, the medical evidence shows that it is extremely unlikely that an otherwise

                                                        38
healthy and athletic 19-year old teenager, with absolutely no history of any problem of heart

function, would spontaneously die from this type of heart condition.

         180.     Myocardial tunneling is an extremely common physical variation and studies

estimate it is found in at least one third of all autopsies. Myocardial tunneling does not impact the

flow of blood and cardiologists generally consider myocardial tunneling to be a benign condition.

It is objectively unreasonable to claim that myocardial tunneling would cause Anton’s sudden

death.

         181.     It would be exceptionally rare for anomalous right coronary artery (“ACA”) to

spontaneously cause sudden cardiac death and it is impossible for any medical professional to

conclude after the fact that ACA caused Anton’s death. Based on well-recognized and accepted

standards of forensic pathology Dr. Alexander should have simply concluded that ACA was

present, not that it caused Anton’s death.

         182.     As a trained forensic pathologist, Dr. Alexander and the ME’s office knew that it

was improper under these facts and circumstances to conclude that Anton “died of sudden cardiac

death due to anomalous right coronary artery and myocardial tunneling of the left anterior

descending coronary artery.” Thus, Anton’s cause of death was intentionally misstated.

         183.     It defies both common sense and basic standards of forensic pathology to suggest

that the actions of law enforcement did not “directly cause” or “significantly contribute” to Anton’s

death in light of video footage depicting Anton being chased, tased, taken to the ground, and

restrained in a prone position with significant compression of his upper body for approximately six

minutes.

         184.     Plaintiffs will present experts who will opine that Anton Black died because

police employed excessive force, laying him out prone on his stomach, lying on him and forcibly

                                                      39
restraining him in a prone position for approximately six minutes and approximately five minutes

after he was handcuffed, and folding his legs towards the sky in a manner that further

compromised his ability to breathe. The pressure and positioning prevented him from being able to

breathe, depriving him of the oxygen necessary for his heart to function correctly.                It was

objectively improper for the ME to intentionally omit this glaringly obvious consideration.

       185.       Internal inconsistencies within the ME’s report further call its conclusions into

doubt. For example, even though the ME referenced a heart condition as the cause of death, which

would suggest the appropriate category as “natural causes,” the ME categorized Anton’s death as an

“accident.” In fact, Plaintiffs experts will testify that Anton’s death was a homicide—a death

caused at the hands of another. But for the use of force by police in pursuing and restraining him,

Anton would be alive.

       186.       The National Association of Medical Examiners (“NAME”) is the primary

professional association for medical examiners. The publications of NAME clearly establish that in

death investigations, medical examiners should consider the “but-for” principle: “But-for the injury

(or hostile environment), would the person have died when he/she did?”. Moreover, “[r]egardless of

whether the non-natural factor (a) unequivocally precipitated death, (b) exacerbated an underlying

natural pathological condition, (c) produced a “natural” condition that constitutes the immediate

cause of death, or (d) contributed to the death of a person with natural disease typically survivable

in a non-hostile environment, this principle remains: the manner of death is unnatural when injury

hastened the death of one already vulnerable to significant or even life-threatening disease.” 7




          7
           NAME, A Guide for Manner of Death Classification at 7 (Feb. 2002),
  https://name.memberclicks.net/assets/docs/4bd6187f-d329-4948-84dd-3d6fe6b48f4d.pdf

                                                       40
       187.         In addition, NAME publications repeatedly encourage medical examiners to

categorize deaths at the hands of others based on volitional actions as “homicides”: “In general, if a

person’s death results at the ‘hands of another’ who committed a harmful volitional act directed at

the victim, the death may be considered a homicide from the death investigation standpoint.”8

NAME’s longstanding guide to death investigations also explicitly addresses classifications of

deaths following police uses of restraint: “Deaths due to positional restraint induced by law

enforcement personnel or to choke holds or other measures to subdue may be classified as

Homicide. In such cases, there may not be intent to kill, but the death results from one or more

intentional, volitional, potentially harmful acts directed at the decedent (without consent, of course).

Further, there is some value to the homicide classification toward reducing the public perception

that a “cover up” is being perpetrated by the death investigation agency.”9

       188.         Dr. Fowler who signed the ME report regarding Anton’s death was the Chief

Medical Examiner of Maryland from 2002-2019 and was the President of NAME in 2015 and

Chairman of the Board in 2016. In 2001, he was a member of NAME’s Network of Death

Investigation Affairs. He’s been a Fellow with NAME since 1997. He’s held several other positions

and with NAME (and still holds committee positions) and is currently a board member.

       189.         In 2017, NAME adopted a position paper laying out recommended practices for,

among other things, investigations of deaths occurring in police encounters. In that paper, NAME

again explicitly reiterated that medical examiners should “consider homicide as the manner of death




          8
              Id. at 8.
          9
              Id. at 11.


                                                        41
in cases similar to those that would otherwise meet the threshold of ‘death at the hands of

another.’”10

       190.       The Medical Examiner’s disregard for well-established principles of forensic

pathology in police deaths-in-custody cases, is not unique to Anton’s case, but rather part of a

broader pattern of relying on police narratives of events even when police are directly involved and

being influenced by medical examiners’ close working relationship with law enforcement officials.

       191.       On December 5, 2013, for example, then-Assistant Medical Examiner Pamela

Southall completed an autopsy report for Tyrone West, a 44-year-old Black man who died during a

traffic stop after multiple police officers maced him, inflicted multiple baton strikes, and restrained

him in a prone position, limiting his ability to breathe for an extended period of time. Despite

NAME’s guidance for medical examiners to use the “but for” principle in death investigations, and

to classify death at the hands of another as homicide, the Medical Examiner falsely claimed that due

to possible dehydration, warm temperatures and minor cardiac abnormalities, the cause of Mr.

West’s death could not be determined. As a result of the ME’s actions, Mr. West’s family was

forced to secure an independent forensic investigation. The forensic pathologist opined that the

main cause of death was positional asphyxia—Mr. West’s inability to breathe while being

restrained by police.

       192.       Similarly, the Medical Examiner again disregarded well-established principles of

forensic pathology when Defendant Russell Alexander performed an autopsy on Tawon Boyd, a 21-

year-old Black man who died during a police encounter in which one officer punched him in the


          10
            NAME, National Association of Medical Examiners Position Paper: Recommendations
  for the Definition, Investigation, Postmortem Examination, and Reporting of Deaths in Custody
  (2017), https://name.memberclicks.net/assets/docs/2e14b3c6-6a0d-4bd3-bec9-fc6238672cba.pdf


                                                       42
face twice and three officers held him prone on the ground for five minutes. Ignoring NAME’s “but

for” principle and its guidance that death at the hands of another should be classified as a homicide,

the Medical Examiner ruled Mr. Boyd’s death an accident, relying on the presence of drugs in his

system.   As a result, the family of Mr. Boyd was forced to secure an independent forensic

investigation. The forensic pathologist opined that Mr. Boyd’s death was a homicide resulting from

positional asphyxia.

       193.       In every case, whether or not the ME personally believed police acted improperly,

the ME’s responsibility was to opine based on reasonable medical and professional standards as to

what caused the person’s death, not to cover up for the officers’ actions. The ME has failed to do

so. But for the volitional actions of other persons, Anton would be alive, but upon information and

belief and consistent with its practice in other cases the ME knowingly and intentionally

misrepresented his death as, alternately, one of “natural” causes or “accident.” This intent was

demonstrated in part by the ME’s assurance to the MSP that Anton’s neck “looked good.” By

ignoring overwhelming and irrefutable evidence of Anton’s prolonged restraint by police as

captured on body camera footage; failing to acknowledge the basic principle that compressing a

person’s body interferes with their ability to breathe; failing to acknowledge that positioning a

person face down with their legs bent back further interferes with their ability to breathe; making

misleading statements suggesting that asphyxia due to restraint must be ruled out due to the absence

of physical signs of asphyxia on Anton’s body; making false representations about the significance

of Anton’s myocardial tunneling; misrepresenting and exaggerating the role of anomalous right

coronary artery; claiming that bipolar disorder contributed to Anton’s death; and departing from

well-established customs in the field that deaths at the hands of another should be characterized as




                                                      43
homicide, the ME sought to and did intentionally mask the true cause and police culpability for

Anton’s death.

       194.         As a direct result of the ME’s improper and false characterization of the cause of

death, the State’s Attorney for Caroline County determined that there was no basis for any criminal

prosecution of the officers responsible for Anton’s death. In a January 24, 2019 press release

recounting the factors considered in declining to prosecute, as well as declining to bring the case to

a grand jury as the Family Plaintiffs and CJAB requested, State’s Attorney Joseph Riley expressly

and repeatedly relied on the false, erroneous and misleading assertions made in the ME report,

particularly that “Anton Black’s cause of death was a Sudden Cardiac Death resulting from a

congenital heart defect”; “no evidence was found that restraint by law enforcement directly caused

or significantly contributed” to Anton’s death; that Anton’s “mental health status” was a

contributing factor in his death; and that the ME “found that the force used was not a direct cause or

a significant contributor to Anton Black’s death” in declaring “the cause of death was determined to

be accidental.”11

       195.         Further, the ME’s improper and false characterization of the cause of death,

burdened and continues to burden Plaintiffs’ ability to mount a civil action because of the cost to

retain multiple experts, and forcing Plaintiffs to continue expending significant resources on

multiple experts to disprove the Medical Examiner’s misrepresentations in order to gain access to

legal redress.




         11
            https://www.baltimoresun.com/news/bs-md-states-attorney-joseph-riley-news-release-0125-pdf-
  20190124-htmlstory.html.




                                                           44
        196.     On January 30, 2019, relying on a public information response indicating that the

Town of Greensboro had no documents in its possession to support the earlier claim that Webster

had been subject to an extensive background check prior to his hiring, CJAB issued a statement

calling attention to Defendant Michael Petyo’s false representations in his capacity as Greensboro

Police Chief, inviting the Maryland Police Training Commission to undertake an investigation into

its certification of Defendant Webster as an officer. A few weeks later, CJAB and the Family

Plaintiffs convened with supporters at Greensboro Town Hall to call on the Council to fire Webster,

to no avail.

        197.     On March 4, 2019, CJAB organized family and community members to attend the

Town Council meeting in Ridgely, to call for investigation into Defendant Gary Manos’ role in

Anton’s killing and for Manos to be placed on leave during the investigation.          The Ridgely

Commissioners did not respond.

        198.     According to Ridgely Police Department rules, an independent review of Manos

should have been opened immediately when Anton died. But in a media interview, Manos said that

as Chief, it was his call to determine whether to place himself on leave, and he did not think he

should be placed on leave to allow a review to take place. Town officials were aware of Manos’

decision to unilaterally absolve himself of responsibility for Anton’s death, which was publicly

reported in the media and raised as a concern by CJAB, but took no action to overturn it.

        199.     On April 1, 2019 – having heard no response to their March 4, 2019 requests --

CJAB and supporters congregated again at Ridgely Town Hall, to demand Town officials

investigate Defendant Manos’ role in Anton’s death. After further delays, on May 14, 2019, in

follow up to CJAB’s demands, the Town of Ridgely announced it had hired a law firm to




                                                      45
“investigate” Defendant Gary Manos’ role in Anton’s death and whether he followed Department

protocols. The firm later purported to clear Manos of any wrongful conduct.

       200.        Meanwhile, in April 2019, the Maryland Police Training and Standards

Commission announced it would move forward with a hearing on decertification of Defendant

Webster as a Maryland police officer. The inquiry came in response to the demands of CJAB and

Anton’s family, and followed a finding by the Maryland State Police that Greensboro officials,

including Defendant Petyo, had withheld information about Webster’s use of force while employed

in Delaware.

       201.        On July 26, 2019, the State of Maryland decertified Defendant Webster as a

police officer eligible to work in Maryland. As a result, Greensboro Police Chief Eric Lee (who

took over as Chief following Defendant Petyo’s departure) announced at a Town meeting on

August 1, 2019 that Webster was no longer employed by the Town of Greensboro. The basis of the

decertification decision was Defendant Petyo’s falsification of Webster’s certification application to

exclude Webster’s extensive record of police abuse as an officer in Delaware.12

       202.        A highly predictable consequence of these failures is the risk that unfit officers

employed and/or improperly certified by the Town will violate citizens’ constitutional or statutory

rights, and due to systemic bias, do so in a racially discriminatory manner.

       203.        Defendants Michael Petyo, Jeannette Cleveland, and the Town of Greensboro

repeatedly displayed deliberate indifference to this risk, including by:

                   a.   Failing to establish adequate standards for applicants’ fitness to serve;

          12
              A. Andrews, “Md. Decertifies Greensboro officer involved in teen’s death in custody,” Star Democrat,
  Aug. 2, 2019, available at https://www.stardem.com/news/local_news/md-decertifies-greensboro-officer-involved-
  in-teen-s-death-in/article_e7235ef7-d25d-5338-ad92
  2702ebf9f019.html?fbclid=IwAR1PVDsFdL7sFHB0QilL69c6KQbrbhfBe74yIxe_nWq1vQR5mLwU_6zip7Q#utm
  _campaign=blox&utm_source=facebook&utm_medium=social


                                                            46
                  b.    Failing to adequately evaluate Officer Webster’s background, including
                        failure to give adequate weight to Officer Webster’s well-documented history
                        of violating citizens’ rights;
                  c.    Failing to consider citizens’ reasonable objections to Officer Webster’s
                        retention;
                  d.    Failing to submit complete or accurate information regarding Officer
                        Webster’s background to the Police Standards and Training Commission for
                        evaluation, in violation of the criminal laws of Maryland;
                  e.    Failing to establish adequate practices and procedures and training regarding
                        the use of force, the application of antidiscrimination practices, and de-
                        escalation techniques;
                  f.     Failing to establish adequate practices and procedures and training regarding
                        intervention in mental health crises;
                  g.    Failing to adequately train Officer Webster in use of force or mental health
                        intervention practices;
                  h.    Failing to adequately supervise Officer Webster; and
                  i.     Failing to adequately investigate and discipline officers, including Officer
                        Webster, for engaging in use of excessive force against Black citizens.

       204.       Defendants the Town of Ridgley and Gary Manos, in his capacity as Chief of the

Ridgley PD, were responsible for establishing practices and procedures of the Ridgley PD and

ensuring compliance with those practices and procedures. Moreover, the decisions and actions of

Gary Manos, in his capacity as Chief of the Ridgley PD, during and after the incident with the

Decedent reflects the official policy for the Town of Ridgley.

       205.       Upon information and belief, during the relevant time and similar to the Town of

Greensboro, the Towns of Ridgley and Centreville neither established adequate practices and

procedures nor sufficiently trained their officers on, among other things, constitutional uses of

force, the application of antidiscrimination practices, de-escalation techniques, the duty to intervene

when another officer is using excessive force, and appropriate response to persons experiencing

mental health crises.

       206.       For example, Maryland State Law requires in-service police training every two

years for use of force training, which is to include “special training, attention to, and study of the



                                                       47
application of antidiscrimination and use of force de-escalation training.”13 The Maryland Police

Training and Standards Commission (MPTSC) has further determined that “antidiscrimination or

anti-bias training . . . should be a part of use of force training to comply with [Maryland Law].”14

Upon information and belief, the Towns of Ridgley and Centreville failed to establish adequate

practices and procedures and/or implement biannual training for in-service police officers on anti-

discrimination, implicit or overt bias, or use of force de-escalation techniques.

       207.        Six months after the State of Maryland decertified Defendant Webster as a police

officer, Defendant Michael Petyo pled guilty to criminal misconduct in office based on his

falsification of records submitted to the Maryland Police and Correctional Training Commission

covering up Webster’s past abuse to facilitate his hiring.

       208.        The State’s complicity in covering up the true causes of Anton’s death has itself

caused great anguish to the Family Plaintiffs, and burdened the advocacy efforts of CJAB. Through

delays and denials in access to records, false assertions by law enforcement officials that Anton’s

death was drug-related, the ME’s false report of the cause of death and the State’s Attorney’s

reliance on that report to reject Plaintiffs’ request to convene a grand jury to look into the matter,

and the overall failure to act except under extraordinary pressure, the government shirked all

responsibility for investigating and prosecuting the officers involved in Anton’s death, leaving it to

Plaintiffs to do the government’s job. Indeed, in his press release, State’s Attorney Joseph Riley

even noted that if the Family Plaintiffs were able to uncover proof of police wrongdoing through

their own private efforts, he might possibly reconsider his refusal to convene a grand jury.


          13
              Maryland Code, Public Safety § 3-207(a)(17); see also Maryland Police Training and Standards
  Commission,          Use      of       Force        Best      Practices      (2018),        available        at
  https://mdle.net/pdf/PTSC_Exec_Director_Ltr_Use_of_Force_1-19-18.pdf.
           14
              Maryland Police Training and Standards Commission, Use of Force Best Practices (2018), available at
  https://mdle.net/pdf/PTSC_Exec_Director_Ltr_Use_of_Force_1-19-18.pdf.

                                                            48
                                       CAUSES OF ACTION

                                          COUNT 1
                                       Wrongful Death
     (Family Plaintiffs v. Thomas Webster IV, Gary Manos, Dennis Lannon, Michael Petyo,
      Jeannette Cleveland, Town of Greensboro, Town of Ridgely and Town of Centreville)

          209.   Plaintiffs incorporate and reallege the foregoing paragraphs as if fully set forth

herein.

          210.   Plaintiffs Antone Black, Jennell Black, and Katyra Boyce as mother and next

friend of W.B. (Family Plaintiffs) are the primary beneficiaries in this action pursuant to Md. Code

Ann., Cts. & Jud. Proc. § 3-904(a).

          211.   Plaintiffs bring this action within the appropriate time limits set forth in the

Maryland Wrongful Death Act.

          212.   The excessive force used by Defendants Thomas Webster IV, Dennis Lannon,

and Gary Manos in pursuing and subduing Decedent Anton Black recklessly caused his death by

placing him in a prone position while applying their body weight and pressure on his back and

body, which impaired his breathing and ultimately led to his death.         Defendants Petyo and

Cleveland caused Decedent Anton Black’s death by recklessly hiring and retaining Defendant

Webster when they knew or should have known of Officer Webster’s history of violent, abusive,

racially discriminatory and inappropriate conduct and his propensity to violate rights of Black

people.

          213.   At all relevant times, Officer Webster was acting within the scope and authority

of his employment with Defendant Town of Greensboro; Officer Lannon was acting within the

scope and authority of his employment with Defendant Town of Centreville; Chief Petyo was

acting within the scope and authority of his employment with the Town of Greensboro and as a
                                                     49
policymaking official on behalf of the Town of Greensboro, Jeannette Cleveland was acting within

the scope and authority of her employment with the Town of Greensboro, and Chief Manos was

acting within the scope and authority of his employment with Defendant Town of Ridgely, and as a

policymaking official on behalf of Defendant Town of Ridgley.

       214.       At all relevant times, Officer Webster, Officer Lannon, and Chief Manos were

acting as agents of Defendant State of Maryland, having been certified by the State as law

enforcement officers.

       215.       Anton had done nothing to warrant the use of deadly force, and there was no legal

justification for Defendants’ reckless use of force or excessive force. Defendants acted with ill will

and actual malice.

       216.       As a direct and proximate result of Defendants’ reckless acts causing Anton’s

death, Anton’s parents, Jennell Black and Antone Black, have suffered damages, not limited to

mental anguish, emotional pain and suffering, loss of society, loss of companionship, loss of

comfort, loss of filial care, loss of society, loss of counsel, and loss of affection of their son and

other compensatory damages.

       217.       As a direct and proximate result of Defendants’ reckless acts causing Anton’s

death, his minor child, W.B., has suffered damages, not limited to pecuniary loss, mental anguish,

emotional pain and suffering, and deprivation of the future support, services, companionship,

comfort, society, attention, affection, care, protection, advice, education, guidance, and counsel of

her father and other compensatory damages.




                                                      50
                                           COUNT 2
                                         Survival Action
     (Plaintiffs Jennell Black and Antone Black, as Personal Representatives of the Estate of
      Decedent Anton Black v. Thomas Webster IV, Gary Manos, Dennis Lannon, Michael
         Petyo, Jeannette Cleveland, Town of Greensboro, Town of Ridgely and Town of
                                           Centreville)

          218.    Plaintiffs incorporate and reallege the foregoing paragraphs as if fully set forth

herein.

          219.    This Count is brought on behalf of the Estate of Anton Black.

          220.    Plaintiffs Jennell Black and Antone Black are the Personal Representatives of the

Estate of Anton Black and accordingly are entitled and charged by law to represent the Estate of

Anton Black and to sue on behalf of the Estate for any sum which may be due it for either

liquidated or unliquidated damages. As co-Personal Representatives, they are authorized by law to

bring any claims that the Decedent or his representatives could have brought during his life.

          221.    As a direct and proximate result of the reckless acts set forth in this Complaint,

the Decedent experienced severe, permanent, and overwhelming damages, including: conscious

pain and suffering, pre-impact and post-impact fright from among other things, being tasered,

restrained, and shackled, mental anguish, emotional distress and, ultimately, death.

          222.    The Estate has been caused to expend money for funeral and burial expenses.

          223.    The damages claimed are directly and proximately caused by the acts of the

Defendants and their employees, agents, and servants, both actual and apparent, without any

negligence on the part of the Plaintiffs or the Decedent contributing thereto.




                                                       51
                                            COUNT 3
             Excessive Force in Violation of the Fourth and Fourteenth Amendments
       (All Plaintiffs v. Thomas Webster IV, Gary Manos, Dennis Lannon, Michael Petyo,
      Jeannette Cleveland, Town of Greensboro, Town of Ridgely and Town of Centreville)

          224.     Plaintiffs incorporate and reallege the foregoing paragraphs as if fully set forth

herein.

          225.     Decedent had a protected liberty interest in his freedom of movement, his bodily

integrity, and his personal security.

          226.     At all relevant times, Defendants Thomas Webster IV, Gary Manos, and Dennis

Lannon were employed as law enforcement officers by Defendants Town of Greensboro, the Town

of Ridgley, and the Town of Centreville, respectively. Defendant Michael Petyo was, at all relevant

times, the supervisory official and final policy maker for the Town of Greensboro, responsible for

hiring, training, supervising and disciplining Defendant Webster. Defendant Gary Manos was, at

all relevant times, a supervisory official with policymaking authority for the Town of Ridgley’s

policing functions, including but not limited to establishing and/or approving of the Town of

Ridgley’s policies, procedures, and training regarding effectuating arrests, using force to effectuate

an arrest, and the seizure of non-criminal persons undergoing a mental health crisis.

          227.     At all relevant times, Officer Webster was on duty, using his police vehicle,

wearing a police uniform, carrying department-issued sidearms and control devices and identified

himself to Decedent Anton Black and bystanders as a police officer.

          228.     While Chief Manos and Officer Lannon were not in uniform and it may not

initially have been clear to Anton they were police officers, during the course of the incident they

identified themselves to Decedent and bystanders as police officers.

          229.     Officer Webster, Officer Lannon, and Chief Manos were therefore acting under

the color of state law at all relevant times.
                                                       52
       230.      Acting under the color of state law, Officer Webster initiated a pursuit of

Decedent, whom Officer Webster knew to have been undergoing a mental health crisis, used his

baton to smash a window next to the head of Decedent, fired a TASER at Decedent without

adequate warning, instructed an untrained civilian to assault Decedent, and engaged in excessively

forceful restraint of Decedent when Decedent posed no serious threat to any person.

       231.      Acting under the color of state law, Officer Lannon and Chief Manos failed to

intervene in Officer Webster’s clearly excessive use of force despite their knowledge of Decedent’s

mental health crisis and the obvious potential for escalation, and instead both engaged in

excessively forceful restraint of Decedent when Decedent posed no serious threat to any person.

       232.      Officer Webster, Officer Lannon, and Chief Manos, through the actions described

in the foregoing paragraphs, deprived Decedent of his clearly established rights under the Fourth

and Fourteenth Amendments to the United States Constitution, including but not limited to his right

to be free from excessive force and his right to be free from unreasonable seizure, and directly and

proximately caused Decedent’s death.

       233.      The conduct of Officer Webster, Officer Lannon, and Chief Manos, as described

above, including the use of excessive force and the deprivation of Decedent’s constitutional rights,

does not represent a single isolated, accidental, or peculiar incident, but occurred in the regular

procedures followed by the Town of Greensboro, the Town of Ridgley, the Town of Centreville,

Michael Petyo in his capacity as Greensboro Police Chief and Gary Manos in his capacity as Chief

of the Ridgley PD, and represents a pattern and practice of such conduct.

       234.      Moreover, the Towns of Greensboro, Ridgley, and Centreville, along with

Defendants Michael Petyo and Gary Manos, have failed to properly train and supervise their law

enforcement officers in the proper constitutional use of force, the duty to intervene when another

                                                      53
officer is using excessive force, and seizure of non-criminal persons undergoing a mental health

crisis.

          235.    Effectuating an arrest, using force to effectuate an arrest, and seizing non-criminal

persons undergoing a mental health crisis are usual and recurring situations with which law

enforcement officers and other agents encounter on a regular basis.

          236.    With deliberate indifference to the rights of their citizens, the Towns of

Greensboro, Ridgley, and Centreville, along with Defendants Michael Petyo, Jeannette Cleveland

and Gary Manos, among other things, failed to adequately train and supervise its officers on the

constitutional rights of arrestees and detainees when effectuating an arrest and when interacting

with persons undergoing a mental health crisis, including such topics as the use of force to

effectuate an arrest, their duty to intervene when another officer is using excessive force, and

seizing non-criminal persons undergoing a mental health crisis.

          237.    The Towns of Greensboro, Ridgley, and Centreville, along with Defendants

Michael Petyo and Gary Manos, were aware that the deprivation of the constitutional rights of

citizens was likely to result from its lack of training and supervision.

          238.    With deliberate indifference to the rights of arrestees and detainees, and the like,

the Towns of Greensboro, Ridgley, and Centreville, along with Defendants Michael Petyo,

Jeannette Cleveland and Gary Manos, tolerated, permitted, failed to correct, promoted, or ratified a

number of customs, patterns, and practices that condoned the use of excessive force and

unconstitutional seizure of non-criminal persons undergoing a mental health crisis by police officers

such that these customs, patterns, and practices constituted the official policies, practices, and

customs of the Towns of Greensboro, Ridgley, and Centreville.              The pattern and practice of

excessive force and the failure to properly train and supervise officers by the Towns of Greensboro,

                                                        54
Ridgley, and Centreville, along with Defendants Michael Petyo, Jeannette Cleveland and Gary

Manos, represent a gross and reckless disregard for the constitutional rights of Decedent and the

public, and were direct and proximate causes of Decedent’s death and deprived Decedent of his

rights under the Fourth and Fourteenth Amendments to the United States Constitution.

          239.    Decedent’s death and deprivation of rights were highly predictable consequences

of the pattern and practice and failure to train and supervise described herein.

                                               COUNT 4
             Violation of First and Fourteenth Amendments and Arts. 19, 24 and 40, Md. Decl.
                                                   Rts.
                                 Right to Access to the Courts and Legal Redress
             (All Plaintiffs v. Defendants Russell Alexander, David Fowler, and Victor W. Weedn)


          240.    Plaintiffs incorporate and reallege the foregoing paragraphs as if fully set forth

herein.

          241.    Plaintiffs aver, on information and belief, that Defendants Russell Alexander,

David Fowler, and Victor W. Weedn, while acting under color of state law and as final decision

makers for the Office of the Medical Examiner of the State of Maryland, covered up and obscured

police responsibility for Anton Black’s death, by intentionally withholding toxicology results

contradicting police claims that Anton had been using laced drugs and falsely attributing the cause

of death to a heart condition, bipolar disorder and/or other natural causes, thereby “blaming the

victim” for his own death and obscuring official responsibility, resulting in significant impairment

and denial of Plaintiffs rights to seek legal redress for their harms under the First and Fourteenth

Amendments to the Constitution of the United States and Arts. 19, 24 and 40 of the Maryland

Declaration of Rights.

          242.    Specifically, Plaintiffs aver, on information and belief, that in the months

following Anton’s death, the false police narrative of a suspected criminal, high on laced drugs,
                                                       55
exhibiting “superhuman” strength grew stronger and stronger in the media. Despite having

toxicology results contradicting this narrative and calling into question the credibility of the police

officers involved, Defendants Alexander and Fowler aided police in promoting this false narrative

by intentionally withholding these results and reasserting the false claims regarding “spice” in the

autopsy narrative, consistent with the ME’s broader practice of obfuscating police responsibility in

investigations of death during police encounters. In reaching the false conclusion attributing

Anton’s death to natural causes or accident rather than homicide, Defendants Alexander and Fowler

violated well-established principles of forensic pathology requiring them a) to rely upon the best

available evidence of what happened as captured on body camera footage, showing Anton’s

prolonged restraint by multiple officers, rather than misleading police narratives; b) to acknowledge

that compression of the upper body compromises a person’s ability to breathe; c) to understand that

holding a person facedown with their legs bent back further compromises their ability to breathe; d)

to accept that positional asphyxia often does not produce a physical signature; e) to acknowledge

that myocardial tunneling by itself would not cause death in an otherwise healthy 19-year-old and

that anomalous right coronary artery would be extremely unlikely to cause sudden cardiac death; f)

to understand and acknowledge that bipolar disorder does not cause death; and g) to accept that

deaths resulting from the volitional acts of others are properly characterized as homicides. By

intentionally promoting the false police narrative of Anton’s death and disregarding these basic

principles, Defendants Alexander and Fowler intentionally concealed police responsibility in

causing Anton Black’s painful death, and instead falsely ruled, on behalf of the State of Maryland,

that a Black teenager who died through asphyxiation at the hands of four white men resulted from

“natural causes,” or “accident” thereby improperly insulating police officials from responsibility for

Anton’s death.

                                                       56
       243.       As direct and proximate results of Defendants’ practice of obscuring police

responsibility in investigations of deaths during police encounters, resulting in the false reporting of

Anton’s death as an accident attributable to natural causes rather than homicide, Defendants

Alexander and Fowler created enormous, state-imposed obstacles to Plaintiffs’ ability to seek legal

redress for the harms they suffered as a result of Anton’s killing and to hold police accountable for

his death.

       244.       First, as a direct and proximate result of Defendant Alexander’s false ruling as to

Anton’s cause of death, the Medical Examiner burdened the Plaintiffs’ filing of suit and ensured

that the only way Plaintiffs could mount and litigate a civil action seeking monetary compensation

and equitable relief for their grievous losses was to engage medical and police experts to dispute

Defendants’ erroneous ruling, creating an unconstitutional financial tax on Plaintiffs’ right to access

to the courts, which if allowed to stand by Defendant Weedn, would reinforce a two-tiered system

of justice for victims of police killings. Indeed, the Plaintiffs were burdened in filing this civil

action because of the expense of retaining multiple experts. Though the Plaintiffs have initiated suit,

the Medical Examiner’s intentional erroneous ruling conditions the Plaintiffs’ ability to

meaningfully access the courts on their ability to continue paying the high cost of multiple experts

throughout the life of the case.

       245.       Second, the Medical Examiner’s false finding as to cause of death and its

accompanying vindication of the police officers who killed Anton directly thwarted the family’s

and CJAB’s ability to hold police accountable through governmental disciplinary and criminal

processes. All governmental agencies involved in investigating Anton’s death relied upon the

Medical Examiner’s Autopsy findings as a basis to reject Plaintiffs’ pleas to discipline and

prosecute the individual Defendants for their roles in Anton’s killing, including the refusal by

                                                        57
Defendant Towns of Greensboro, Ridgely and Centreville to investigate or discipline Officers

Webster, Manos and Lannon, and the refusal by the State’s Attorney for Caroline County even to

convene a grand jury to consider the matter. Rather, Caroline County State’s Attorney Joseph Riley

stated that only if the Plaintiffs could develop independent evidence – again, requiring them to

acquire and expend significant financial resources to engage experts – to dispute the Medical

Examiner’s findings would the State reconsider Riley’s decision not to convene a grand jury to

investigate Anton’s killing.

          246.    Due to the Medical Examiner’s Autopsy ruling improperly concealing police

wrongdoing in Anton’s death and misrepresenting the death as attributable to natural causes or

accident, Defendants Alexander, Fowler and Weedn have directly interfered with Plaintiffs’ rights

to access to the Courts and to seek legal redress for their harms under the First and Fourteenth

Amendments and Arts. 19, 24 and 40, causing them to incur significant expenses in order to gain

access to civil justice, and denying them access to fair and equal treatment by the criminal justice

system, and causing them significant emotional distress and mental anguish, giving rise to their

claims for relief under 42 U.S.C. §1983.

                                               COUNT 5
                    Violation of Article 24 of the Maryland Declaration of Rights
                                            Excessive Force
    (All Plaintiffs v. Defendants Thomas Webster, IV, Gary Manos, Dennis Lannon, Town of
                       Greensboro, Town of Ridgely, and Town of Centreville)

          247.    Plaintiffs incorporate and reallege the foregoing paragraphs as if fully set forth

herein.

          248.    Defendants Thomas Webster IV, Gary Manos, and Dennis Lannon used

unreasonable and unnecessary force in the treatment of Decedent Anton Black, thereby injuring him




                                                      58
as alleged in violation of his rights to due process and to be free from excessive force and

unreasonable seizure as protected by Article 24 of the Maryland Declaration of Rights.

          249.      Officer Webster’s, Chief Manos’, and Officer Lannon’s actions were without

provocation or legal justification and with the intent to violate the civil rights of the Decedent,

including but not limited to his rights under Article 24.

          250.      As a direct and proximate result of Officer Webster’s, Chief Manos’, and Officer

Lannon’s actions, Decedent suffered physical and emotional damages, including but not limited to

conscious pain and suffering, assault, battery, severe emotional distress, and loss of life.

          251.      Officer Webster, Chief Manos, and Officer Lannon were at all relevant times

acting as agents of, and within the scope of their employment by, Defendants the Town of

Greensboro, the Town of Ridgley, and the Town of Centreville, respectively, and the Towns are

vicariously responsible for the actions of their agents and employees.

                                               COUNT 6
                    Violation of Article 26 of the Maryland Declaration of Rights
                             Excessive Force and Deprivation of Liberty
    (All Plaintiffs v. Thomas Webster IV, Gary Manos, Dennis Lannon, Town of Greensboro,
                             Town of Ridgely and Town of Centreville)

          252.      Plaintiffs incorporate and reallege the foregoing paragraphs as if fully set forth

herein.

          253.      By the actions detailed above, Defendants Thomas Webster IV, Gary Manos, and

Dennis Lannon deprived the Decedent of his rights under Article 26 of the Maryland Declaration of

Rights, including but not limited to the right to freedom from unlawful seizure and the right to

bodily integrity.




                                                        59
          254.    Officer Webster’s, Chief Manos’, and Officer Lannon’s actions were without

provocation or legal justification and with the intent to violate the civil rights of the Decedent,

including but not limited to his rights under Article 26.

          255.    As a direct and proximate result of Officer Webster’s, Chief Manos’, and Officer

Lannon’s actions, Decedent suffered physical and emotional damages, including but not limited to

conscious pain and suffering, assault, battery, severe emotional distress, and loss of life.

          256.    Officer Webster, Chief Manos, and Officer Lannon were at all relevant times

acting as agents of, and within the scope of their employment by, Defendants the Town of

Greensboro, the Town of Ridgley, and the Town of Centreville, respectively, and the Towns are

vicariously responsible for the actions of their agents and employees.

          257.    At all relevant times, Officer Webster, Officer Lannon, and Chief Manos were

acting as agents of Defendant State of Maryland, having been certified by the State as law

enforcement officers.

                                           COUNT 7
                                            Battery
     (Family Plaintiffs and Jennell Black and Antone Black, as Personal Representatives of
      Decedent Anton Black v. Defendants Town of Greensboro, Town of Ridgley, Town of
             Centreville, Thomas Webster IV, Dennis Lannon, and Gary Manos)

          258.    Plaintiffs incorporate and reallege the foregoing paragraphs as if fully set forth

herein.

          259.    As described in the foregoing paragraphs, Defendants Thomas Webster IV,

Dennis Lannon, and Gary Manos repeatedly and intentionally touched Decedent Anton Black in a

harmful and offensive manner.

          260.    Anton did not give consent to any of these touchings.

          261.    The touchings were not justified by any legitimate police necessity.


                                                        60
          262.     The touchings were undertaken deliberately, with ill will and actual malice.

          263.     As a direct and proximate result of these touchings, Anton suffered damages,

including conscious pain and suffering, mental anguish, emotional distress, and loss of life.

          264.     Officer Webster, Chief Manos, and Officer Lannon were at all relevant times

acting as agents of, and within the scope of their employment by, Defendants the Town of

Greensboro, the Town of Ridgley, and the Town of Centreville, respectively, and the Towns are

vicariously responsible for the actions of their agents and employees.

                                                COUNT 8
          The Grossly Negligent Hiring, Retention, Training, Certification and Supervision of
                                       Officer Thomas Webster IV
            (All Plaintiffs vs. Defendants Michael Petyo, Jeannette Cleveland, and Town of
                                               Greensboro)

          265.     Plaintiffs incorporate and reallege the foregoing paragraphs as if fully set forth

herein.

          266.     Defendants Town of Greensboro, Jeannette Cleveland in her capacity as

Greensboro Town Manager, and Michael Petyo as Greensboro Police Chief owed a duty to the

Town’s citizens, including Decedent Anton Black, to hire and retain competent employees as police

officers.

          267.     Defendants Petyo, Cleveland, and Town of Greensboro breached that duty by

recklessly hiring and retaining Thomas Webster IV. Additionally, Petyo, Cleveland, and the Town

breached this duty by falsifying the certification application submitted by the Town to the Maryland

Police Training and Standards Commission, in violation of Maryland criminal law.

          268.     Defendants Petyo, Cleveland, and Town of Greensboro knew or should have

known of Officer Webster’s history of racially discriminatory, violent, abusive, and inappropriate

conduct and his propensity to violate the rights of Black people.


                                                       61
          269.    In the alternative, Defendants Petyo, Cleveland, and Town of Greensboro

recklessly failed to fully and adequately investigate the extent of Officer Webster’s history of

violent, abusive, and inappropriate conduct and violation of citizens’ rights, despite being on notice

of certain violent, abusive, and inappropriate actions taken by Officer Webster in his previous

employment with the Dover, Delaware police department, and falsifying records to secure

Webster’s certification as a police officer by the State of Maryland.

          270.    Defendants Petyo, Cleveland, and Town of Greensboro also owed a duty to its

citizens, including Decedent Anton Black, to adequately train and supervise its police officers.

          271.    Defendant Petyo, Cleveland, and the Town breached that duty by recklessly

failing to adequately train Officer Webster in the use of force, de-escalation techniques, proper

Taser usage, and mental health crisis intervention, and by failing to adequately supervise Officer

Webster following his hire.

          272.    As a direct and proximate result of Defendant Town of Greensboro’s gross

negligence in hiring, retaining, training, and supervising Officer Webster, Anton suffered damages,

including conscious pain and suffering, mental anguish, emotional distress, and loss of life.

                                           COUNT 9
    The Grossly Negligent Retention, Training, and Supervision of Officer Lannon and Chief
                                             Manos
     (All Plaintiffs vs. Defendants Town of Ridgley, Town of Centreville, and Gary Manos)

          273.    Plaintiffs incorporate and reallege the foregoing paragraphs as if fully set forth

herein.

          274.    Defendants Town of Ridgley, Town of Centreville, and Gary Manos owed

citizens of any area in which Ridgley and Centreville police officers operated, including Anton, a

duty to adequately train and supervise police officers and to retain only competent police officers.



                                                       62
        275.       Defendants Town of Ridgely, Town of Centreville, and Gary Manos in his official

capacity breached that duty when they recklessly failed to adequately train Officer Lannon and

Chief Manos in use of force, de-escalation, mental health crisis intervention, and the duty of

intervention in other officers’ excessive force.

        276.       Defendants Town of Ridgely, Town of Centreville, and Gary Manos in his official

capacity further breached their duty when they recklessly retained Officer Lannon and Chief Manos

without adequate training, and when they failed to supervise Officer Lannon and Chief Manos in

the absence of adequate training.

           As a direct and proximate result of this grossly negligent training, retention, and

   supervision, Anton suffered damages, including conscious pain and suffering, mental anguish,

   emotional distress, and loss of life.

                                                   COUNT 10
                                        ADA TITLE II (Survival Action)
               (All Plaintiffs v. Defendants Towns of Greensboro, Centreville and Ridgely and
                                           State of Maryland)

        277.       Plaintiffs incorporate by reference the allegations of all preceding paragraphs as if

fully set forth herein.

        278.       Defendants, Towns of Greensboro, Centreville and Ridgely, and State of

Maryland are “public entities” as defined under Title II of the ADA. See 42 U.S.C. §12131, 28

C.F.R. 35.104.

        279.       On information and belief, although they were responsible for establishing

practices and procedures and ensuring compliance with those practices and procedures, neither the

Defendants Greensboro Police Department, Centreville Police Department, Ridgely Police

Department provided education or training for officers and employees in how to treat individuals

experiencing a mental health crisis as a result of their mental health disability. These Defendants
                                                        63
adopted written policies but took no steps to operationalize them such as by developing protocols,

practices and education and training for officers.

       280.        The failure of Defendants to properly train the individual Defendants in how to

interact with and provide services to individuals with mental health disabilities violated Title II of

the ADA.

       281.        In light of the well-documented frequency of police encounters with people with

mental health disabilities and the disproportionately lethal outcomes of those encounters,15 failure

to establish adequate practices and procedures and failure to provide training relating to intervention

in mental health crises, creates a highly predictable risk that officers will violate the constitutional

and statutory rights of individuals with mental health disabilities, and that a person with a mental

health disability would be harmed in a police encounter as a result.

       282.        Defendants Town of Greensboro, The Town of Ridgley, and Town of Centreville

displayed deliberate indifference to that risk by failing to establish adequate practices and

procedures and conduct training pertaining to the proper response to mental health crises, as well as

by failing to properly train, supervise, investigate and impose discipline upon officers.

       283.         As a result of these failures, instead of making reasonable accommodations,

Defendants Webster, Manos and Lannon significantly and violently escalated their encounter with


           15
               See, e.g., Gary Cordner, Community Oriented Policing Services, U.S. Department of Justice, People
  with Mental Illness, at 1 (noting police “frequently encounter people with mental illness” and compiling statistics,
  https://cops.usdoj.gov/RIC/Publications/cops-p103-pub.pdf;        Fatal      Force,        Washington         Post,
  https://www.washingtonpost.com/graphics/national/police-shootings-2017/; Doris Fuller, Richard Lamb M.D.,
  Michael Biasotti and John Snook, Treatment Advocacy Center, Overlooked in the Undercounted: The Role of
  Mental       Illness     in     Fatal     Law       Enforcement      Encounters,      Dec.     2015,     at       1,
  https://www.treatmentadvocacycenter.org/storage/documents/overlooked-in-the-undercounted.pdf; David M. Perry
  and Lawrence Carter-Long, Ruderman Foundation, The Ruderman White Paper on Media Coverage of Law
  Enforcement Use of Force and Disability, Mar. 2016, at 1, https://rudermanfoundation.org/wp-
  content/uploads/2017/08/MediaStudy-PoliceDisability_final-final.pdf.




                                                              64
Anton Black, despite being aware that he was experiencing symptoms of his disability, and in

contravention of the written policies of their Departments.

        284.       Likewise, Defendant State of Maryland discriminated against Anton and violated

Title II of the ADA when it caused his bipolar disorder to be attributed as being a “significant

contributing cause” of Anton’s death. Anton’s death was caused by excessive force by police, not

mental illness. If anything, the contributing cause of his death was the inappropriate response of

police to symptoms of his disability, not his disability. As a result of these failures, Anton’s

disability was improperly cited as a contributing cause of his death, akin to “blaming the victim” as

a result of his disability.

        285.       Defendants’ violation of Title II of the ADA proximately caused the death of

Anton Black and helped facilitate their cover-up as to the true cause of death.

        286.       Defendants’ violations of the ADA caused Anton Black to sustain severe

conscious pain and suffering between the time of the initiation of his encounter with the Defendant

police officers to his death. Following his death, the Defendant medical examiner further harmed

Plaintiffs by intentionally failing to disclose the police responsibility in causing Anton Black’s

painful death, and by falsely claiming his death was caused in significant part by his mental

disability.

        287.       Defendants’ actions further injured Plaintiff CJAB as a representative of its

members who also have qualified disabilities under the ADA. Defendants’ conduct creates a real

and present danger to its members, as they are similarly situated to Anton Black due to their

disabilities and are now at risk of their disabilities being utilized as a justification for police

excessive force against them.

                                                    COUNT 11
                              Section 504 of the Rehabilitation Act – Survival Action
                                                        65
                 (All Plaintiffs v. Defendants Towns of Greensboro, Centreville and Ridgely and
                                             State of Maryland)

          288.       Plaintiffs incorporate and reallege the foregoing paragraphs as if fully set forth

herein.

          289.       Decedent Anton Black’s bipolar disorder qualified him as an individual with a

“disability” as protected by Section 504 of the Rehabilitation Act. See 29 U.S.C. § 794(a); 45

C.F.R. § 84.3(j).

          290.       The Rehabilitation Act dictates that “[n]o otherwise qualified individual with a

disability …shall, solely by reason of her or his disability, be excluded from the participation in, be

denied the benefits of, or be subjected to discrimination under any program or activity receiving

Federal financial assistance…” See 29 U.S.C. § 794(a).

          291.       Upon information and belief, the Towns of Greensboro, Centreville and Ridgely

and State of Maryland receive federal financial assistance and are, therefore, covered by the

Rehabilitation Act. They are liable under Section 504 for the discriminatory acts of their employees.

          292.       On information and belief, although they were responsible for establishing

practices and procedures and ensuring compliance with those practices and procedures, neither the

Defendants Greensboro Police Department, Centreville Police Department, Ridgely Police

Department provided education or training for officers and employees in how to treat individuals

experiencing a mental health crisis as a result of their mental health disability. These Defendants

adopted written policies but took no steps to operationalize them such as by developing protocols,

practices and education and training for officers.

          293.       The failure of Defendants to properly train the individual Defendants in how to

interact with and provide services to individuals with mental health disabilities violated Section

504.
                                                         66
        294.      In light of the well-documented frequency of police encounters with people with

mental health disabilities and the disproportionately lethal outcomes of those encounters, failure to

establish adequate practices and procedures and failure to provide training relating to intervention in

mental health crises creates a highly predictable risk that officers will violate the constitutional and

statutory rights of individuals with mental health disabilities and that a person with a mental health

disability would be harmed in a police encounter as a result.

        295.      Defendants Town of Greensboro, The Town of Ridgley, and Town of Centreville

displayed deliberate indifference to that risk by failing to establish adequate practices and

procedures, and failing to conduct training pertaining to the proper response to mental health crises,

as well as by failing to properly train, supervise, investigate and impose discipline upon officers.

        296.       As a result of these failures, instead of making reasonable accommodations,

Defendants Webster, Manos and Lannon significantly and violently escalated their encounter with

Anton Black despite being aware he was experiencing symptoms of his disability and in

contravention of the written policies of their Departments.

        297.      Likewise, Defendant State of Maryland discriminated against Anton and violated

Section 504 when it caused his bipolar disorder to be attributed as being a “significant contributing

cause” of Anton’s death. Anton’s death was caused by excessive force by police, not mental

illness. If anything, the contributing cause of his death was the inappropriate response of police to

symptoms of his disability, not his disability. As a result of these failures, Anton’s disability was

improperly cited as a contributing cause of his death, akin to “blaming the victim” as a result of his

disability.

        298.      Defendants’ violation Section 504 proximately caused the death of Anton Black

and helped facilitate their cover-up as to the true cause of death.

                                                        67
          299.       Defendants’ violations of Section 504 caused Anton Black to sustain severe

conscious pain and suffering between the time of the initiation of his encounter with the defendant

police officers to his death. Following his death, the Defendant medical examiner further harmed

Plaintiffs by intentionally failing to disclose the police responsibility in causing Anton Black’s

painful death, and by falsely claiming his death was caused in significant part by his mental

disability.

          300.       Defendants’ actions further injured Plaintiff CJAB as a representative of its

members who also have qualified disabilities under the ADA. Defendants’ conduct creates a real

and present danger to its members, as they are similarly situated to Anton Black due to their

disabilities and are now at risk of their disabilities being utilized as a justification for police

excessive force against them.

                                                  COUNT 12
                          INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                 (Family Plaintiffs v. Thomas Webster IV, Gary Manos, Dennis Lannon, Michael
                  Petyo, Town of Greensboro, Town of Ridgely and Town of Centreville)

          301.       Plaintiffs incorporate and reallege the foregoing paragraphs as if fully set forth

herein.

          302.       Anton Black began to develop serious mental health issues in the late summer of

2018. Due to his erratic behavior, Anton was taken into custody by a Kent County Sherriff’s officer

for an Emergency Petition and behavioral health screening on August 29, 2018. At the hospital

where he was involuntarily admitted, medical staff described Anton as manic, and noted that he

displayed grandiose delusions, euphoria, disjointed thinking and speech, and agitation. The doctors

diagnosed Anton with a severe form of bipolar disorder. Anton was released from the hospital on

September 5, 2018, after a judge overseeing his case concluded that he did not present a danger to

himself or anyone else.
                                                         68
       303.       Upon encountering Anton on September 15, 2018, Defendant police officers

knew, or should have known, that Anton had been taken into custody for an Emergency Petition on

August 29, 2018, that he had been involuntarily admitted to the hospital, and that he had been

discharged from the hospital only 10 days prior on September 5, 2018. Indeed, upon information

and belief, one or more of Defendant police officers was aware of Anton’s history of mental illness

on September 15, 2018.

       304.       In addition, Officer Webster directly observed Anton’s erratic behavior on

September 15, 2018, and was explicitly told by X.B. that Anton was schizophrenic at that time.

Officer Webster relayed this information over the radio, informing Chief Manos and Officer

Lannon, who were also present at the scene. As the officers pinned Anton down, Anton began to

scream for his mother and cry hysterically, and Officer Webster told Chief Manos, “He’s

schizophrenic,” to which Chief Manos replied, “Yeah, yeah, yeah.” The body camera shows Anton

pinned underneath the officers and continuing to plead for his mother, repeating “I love you,” and

calling out “You were always there! Thank you!” Approximately two minutes after the officers

handcuffed Anton, Officer Webster told Officer Lannon that “This is gonna be an [Emergency

Petition].” And in response to questions from Anton’s mother, Officer Webster told her that “This

is a mental health emergency, we’re not treating this like a crime.”

       305.       Defendant police officers, collectively and individually, acted intentionally and/or

recklessly in their dealings with Anton Black. Each officer knew, or should have known, that Anton

was experiencing a mental health crisis when they encountered him on September 15, 2018.

Instead of treating Anton as a victim or person who needed medical attention, and, with regard to

Defendant Webster, in contravention of the Greensboro handbook, the Defendant police officers




                                                       69
preyed upon Anton’s vulnerability and treated him like a criminal, and they knew that their actions

were causing Anton distress. The conduct of Defendants was extreme and outrageous.

       306.      Because of Defendants’ intentional and/or reckless actions, Anton, who was

already in the midst of a mental health crisis, was chased by four white individuals (only one of

which was in uniform, another wearing a confederate flag helmet), tased, taken to the ground, and

restrained in a prone position with significant compression of his upper body for approximately six

minutes. Defendants’ extreme and outrageous actions directly caused Anton severe emotional

distress in the moments before his death.

       307.      Defendants Petyo, Manos, and the Towns of Ridgely, Centreville, and

Greensboro, are liable for the acts of Defendants Webster, Lannon, and Manos who were acting

within the scope of their employment. On information and belief, the Defendants Petyo, Manos, and

the Towns of Ridgley, Centreville, and Greensboro failed to establish adequate training or practices

and procedures in how to identify and appropriately intervene when an individual is experiencing a

mental health crisis. Had adequate training been provided or adequate practices and procedures

been established, Defendants Webster, Lannon, and Manos would have known that Anton had

recently been involuntarily committed to a hospital due to his mental illness and would have

appropriately responded to intervene in and de-escalate Anton’s mental health crisis. Defendants’

actions violated Anton Black’s rights guaranteed under the Fourth and Fourteenth Amendments to

the United States Constitution as well as the common law of the State of Maryland and the

Maryland Declaration of Rights.

                                                COUNT 13
                                             Civil Conspiracy
                                  Md. Decl. Rights, Articles 19, 24 and 40
                                     (All Plaintiffs v. All Defendants)



                                                     70
          308.    Plaintiffs incorporate and reallege the foregoing paragraphs as if fully set forth

herein.

          309.    Pursuant to Maryland common law, Plaintiffs aver, on information and belief, that

Defendants conspired together and among themselves to violate Plaintiffs’ rights to due process and

access to the courts under Articles 19, 24 and 40 of the Maryland Declaration of Rights by

intentionally and falsely misrepresenting facts and events that led to the death of Anton Black in a

collective effort to protect themselves, evade accountability and obscure official responsibility for

Anton’s death.

          310.    Defendant Officers Manos, Webster and Lannon, among other unnamed police

and emergency services personnel, conspired and conferred together immediately following

Anton’s death and began constructing a false narrative of use of “spice” and abnormal strength to

minimize and try to justify and conceal their prolonged, unconstitutional restraint of Anton by

multiple officers applying direct pressure to his torso and binding his legs in ways that prevented

him from breathing. In turn, they fed this false narrative to the Maryland State Police.

          311.    The State of Maryland, through the Maryland State Police, relied upon and

perpetuated this false narrative in their purported “investigation” into Anton’s death, which was not

an investigation but rather a rubber stamping of the false narrative concocted by Defendants Manos,

Webster and Lannon. The State of Maryland disregarded contrary evidence plainly available on

video Body Worn Camera footage showing that Anton was restrained face down by multiple

officers, on his stomach with his knees bent back, for approximately five minutes after he had been

handcuffed. There is no mention in the Body Worn Camera footage that drugs or abnormal

strength contributed in any manner whatsoever to the death of Anton until he died.




                                                      71
          312.        Defendants Petyo, Town of Greensboro, Town of Ridgely and Town of

Centreville also relied upon and perpetuated the individual officers’ knowingly false narrative that

their actions did not cause Anton’s death, using this misinformation and disregarding contrary

evidence plainly available on video Body Worn Camera footage, to decline to investigate and

discipline the involved officers, thus furthering the conspiracy.

          313.        The Medical Examiner further aided police in developing and spreading the false

narrative of laced drug use and abnormal strength by intentionally withholding, for several months,

toxicology results directly contracting police claims. Moreover, Defendant Russell Alexander

inappropriately conferred and conspired, on behalf of the State of Maryland, with MSP

investigators in a manner suggesting a mutual desire to avoid findings of police misconduct by the

Medical Examiner in connection with Anton’s death. The Medical Examiner’s autopsy achieved

this goal by departing from basic reasonable standards of forensic pathology and falsely absolving

Defendant officers of actual or criminal responsibility, thus enabling Defendant officers to evade

criminal charges for their unlawful conduct, burdening Plaintiffs ability to mount a civil action

because of the cost to retain multiple experts, and forcing Plaintiffs to continue expending

significant resources on multiple experts to disprove the Medical Examiner’s misrepresentations in

order to gain access to legal redress.

          314.        Defendants’ unlawful conspiracy harmed the Plaintiffs by exacerbating their

severe mental anguish and emotional distress, by thwarting their access to civil justice and their

efforts to ensure official accountability for Anton’s wrongful death as guaranteed by Articles 19, 24

and 40.

                                                    COUNT 14
                                                 Equal Protection
                       Fourteenth Amendment to the U.S. Constitution and Art. 24 Decl. Rts.
                 (All Plaintiffs v. Defendants Webster, Petyo, Cleveland and Town of Greensboro)
                                                        72
       315.       Plaintiffs repeat and incorporate by reference each and every allegation contained

in the preceding paragraphs as if fully set forth herein.

       316.       Defendants Webster, Petyo, Cleveland and the Town of Greensboro have, under

color of law, implemented an unconstitutional system of intentional race discrimination in policing

in the Town of Greensboro that has caused grave injury to Black community members, including

Anton Black, his family, CJAB and its members. By establishing and maintaining an all-white

police department, failing to supervise and train to prevent against racial bias by officers within the

department, and implementing police practices and policies that treat Black people -- specifically

including Anton Black -- more harshly than white people with respect to law enforcement,

Defendants caused Anton Black to lose his life, as well as causing other community members,

including CJAB members, to suffer deprivation of their fundamental rights to liberty and to be free

from unlawful searches, detentions, and seizures, all on account of their race.

       317.       By hiring, fraudulently and unlawfully securing certification for, employing,

failing to train and supervise, failing to discipline, and unleashing on the Greensboro community an

officer, Defendant Thomas Webster, who they knew to have a record of violence and abuse against

Black people, notwithstanding complaints and objections from Black residents of the community,

Defendants Petyo, Cleveland, and Town of Greensboro condoned and allowed Webster’s racially

discriminatory practices to continue and escalate, thereby engaging in deliberate, knowing and

intentional race discrimination, in violation of the Equal Protection Clause, 42 U.S.C. §1983, and

Art. 24 of the Maryland Declaration of Rights.

       318.       By relying on race as a motivating factor in determining how to respond to an

incident involving a nonviolent and unarmed Black teenager experiencing a mental health crisis, in

a way he never would respond to a similarly-situated white teenager, Defendant Webster engaged in

                                                        73
racially discriminatory policing. This discriminatory conduct included: Chasing Anton, who he

understood to be in mental distress, without justification and in violation of Greensboro policy;

deputizing a white civilian who was openly displaying racist views; violently using his police baton

against Anton without warning or justification; Tasering Anton without warning or justification;

seizing, using extreme force against and ultimately killing Anton -- all consistent with his

longstanding pattern and practice of unlawfully using violent force against Black people in his role

as a police officer. In so doing, Defendant Webster violated Plaintiffs’ rights to equal protection

under the law, in violation of the Fourteenth Amendment to the U.S. Constitution, 42 U.S.C. §1983,

and Art. 24 of the Maryland Declaration of Rights.

       319.       As proximate and foreseeable results of the Defendants’ collective actions,

Plaintiffs, including Anton Black’s family and CJAB members, have suffered, are suffering, and

will continue to suffer injuries, including but not limited to violation of their constitutional rights,

loss of life, liberty, extreme emotional distress, anxiety, stigma, and outrage.

       320.       As proximate and foreseeable results of the Defendants’ actions, Plaintiffs,

including the Black family and CJAB members, fear that they will be chased, stopped, detained,

treated violently, unfairly, and in a discriminatory manner, and even killed, in the future by the

Greensboro Police Department. Fear of violent, unfair and discriminatory treatment also impedes

Plaintiffs’ ability to travel and move within Caroline County unhindered and free from racially

discriminatory harassment by the Greensboro Police Department.

                                            PRAYER FOR RELIEF

  Wherefore Plaintiffs respectfully request that the Court:

      A. Award compensatory damages to Plaintiffs Jennell Black, individually and as Personal

          Representative of the Estate of Anton Black, Antone Black, individually and as Personal

                                                        74
   Representative of the Estate of Anton Black, and Katyra Boyce, as mother and next

   friend of W.B., in an amount in excess of $75,000, jointly and severally, against all

   Defendants;

B. Declare, pursuant to 28 U.S.C. § 2201, that through their acts and omissions, Defendants

   deprived Anton Black of his life and liberty, in violation of the Fourth and Fourteenth

   Amendments to the United States Constitution;

C. Declare, pursuant to 28 U.S.C. § 2201, that through their acts and omissions, Defendants

   Russell Alexander, David Fowler and Victor W. Weedn deprived Plaintiffs of their rights

   to access to the Courts and legal redress, as guaranteed by the First and Fourteenth

   Amendments to the Constitution of the United States and Articles 19, 24 and 40 of the

   Maryland Declaration of Rights;

D. Declare, pursuant to 28 U.S.C. § 2201, that through their acts and omissions, Defendants

   violated the Americans with Disabilities Act and the Rehabilitation Act of 1973;

E. Declare, pursuant to 28 U.S.C. § 2201, that through their acts and omissions, Defendants

   Thomas Webster, Michael Petyo, Jeannette Cleveland and Town of Greensboro deprived

   Plaintiffs engage in race-based discrimination, in violation of the equal protection

   guarantees of the Fourteenth Amendment to the Constitution of the United States and

   Article 24 of the Maryland Declaration of Rights;

F. Issue a permanent injunction that (i) prohibits Defendants, their officers, agents,

   employees, and successors from engaging in the discriminatory, unconstitutional and

   abusive practices complained of herein, and (ii) imposes a prohibition of similar conduct

   in the future;

G. Require three-year monitoring of all law enforcement activity by all Defendants to

                                              75
     prevent any further abusive and racially discriminatory practices;

H. Award Plaintiffs Jennell Black, individually and as Personal Representative of the Estate

     of Anton Black, Antone Black, individually and as Personal Representative of the Estate

     of Anton Black, and Katyra Boyce, as mother and next friend of W.B., appropriate

     punitive damages, against Defendants in their individual capacities, in an amount to be

     proven at trial that would punish Defendants for their knowing, intentional, willful, and

     reckless disregard of clearly established federal constitutional and statutory rights as

     alleged herein and enter any and all injunctive decrees and relief necessary to effectively

     prevent Defendants from engaging in similar unlawful misconduct in the future;

I.   Award all Plaintiffs reasonable attorneys’ fees, expert witness fees and costs under 42

     U.S.C § 1988 & 12205; and;

J. Award such other and further relief in any form that this Court deems just and proper

     under the facts and circumstances as proved at trial.


                                      JURY DEMAND

     Plaintiffs demand a trial by jury of any and all claims so triable.



                                                    Respectfully Submitted,

                                                    /s/ Kenneth Ravenell, Esq.
                                                    Kenneth Ravenell, Bar No. 48969
                                                    Ravenell Law
                                                    711 St. Paul Street
                                                    Baltimore, Maryland 21202
                                                    PH: 410-878-0705 / F: 410-834-5488
                                                    E: kravenell@kravenelllaw.com

                                                    /s/ Tomeka G. Church, Esq.
                                                    Tomeka G. Church, Bar No. 25311
                                                    The Law Offices of Tomeka G. Church,

                                                  76
 LLC
 711 St. Paul Street
 Baltimore, MD 21202
 PH: 410-878-0705
 E: tchurch@churchlawfirm.com

 /s/ Leslie D. Hershfield, Esq.
 Leslie D. Hershfield, Bar No. 08255
 Schulman, Hershfield & Gilden, P.A.
 One E. Pratt Street, Suite 904
 Baltimore, Maryland 21202
 P: 410-332-0850 / F: 410-332-0866
 E: lhershfield@shg-legal.com

 /s/ Rene C. Swafford, Esq.
 Rene C. Swafford, Bar No. 26309
 Law Office of Rene C. Swafford, LLC
 P.O. Box 392
 Greensboro, Maryland 21639
 P: 410-482-4794
 E: rswaffordster@gmail.com

 /s/ Deborah A. Jeon, Esq.
 Deborah A. Jeon, Bar No. 06905
 ACLU of Maryland
 3600 Clipper Mill Road, Suite 350
 Baltimore, Maryland 21211
 P: 410-889-8550
 E: jeon@aclu-md.org

 /s/ Sonia Kumar, Esq.
 Sonia Kumar, Bar No. 07196
 ACLU of Maryland
 3600 Clipper Mill Road, Suite 350
 Baltimore, Maryland 21211
 P: 410-889-8550
 E: kumar@aclu-md.org

 /s/ John A. Freedman
 John A. Freedman, D. Md. No. 20276
 Jayce Born (pro hac forthcoming)
 Florence Bryan (pro hac forthcoming)
 Arnold & Porter Kaye Scholer LLP
 601 Massachusetts Ave, N.W.
 Washington, DC 20001
 P: 202-942-5000
77
 E: john.freedman@arnoldporter.com
 E: jayce.born@arnoldporter.com
 E. Florence.bryan@anroldporter.om

 Ryan D. Budhu (pro hac forthcoming)
 Joseph P. Klemme (pro hac forthcoming)
 John F. Mezzanotte (pro hac forthcoming)
 Arnold & Porter Kaye Scholer LLP
 250 West 55th Street
 New York, NY 10019-9710
 P: 212-836-8000
 E: ryan.budhu@arnoldporter.com
 E: joseph.klemme@arnoldporter.com
 E: john.mezzanote@arnoldporter.com




78
